Exhibit 10.1

EXECUTION DRAFT

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, modified, or otherwise
supplemented from time to time, and including all exhibits attached hereto, this
“Agreement”), dated as of July 31, 2020, is entered into by and among:

 

  (a)

Noble Corporation plc (“Parent”), and each of its undersigned direct and
indirect subsidiaries listed on Exhibit A hereto (collectively, the “Company”);

 

  (b)

the undersigned beneficial holders, or investment advisors, investment managers,
managers, nominees, advisors, or subadvisors to funds that beneficially own
(together with any holders that accede to this Agreement in accordance with
Section 20, the “Consenting Priority Guaranteed Noteholders”) the Priority
Guaranteed Notes (as defined below);

 

  (c)

the undersigned beneficial holders, or investment advisors, investment managers,
managers, nominees, advisors, or subadvisors to funds that beneficially own
(together with any holders that accede to this Agreement in accordance with
Section 20, the “Consenting Legacy Noteholders,” and together with the
Consenting Priority Guaranteed Noteholders, the “Consenting Creditors”) the
Legacy Notes (as defined below).

The Company, the Consenting Priority Guaranteed Noteholders, the Consenting
Legacy Noteholders, and any subsequent Person that becomes a party hereto in
accordance with the terms hereof, are collectively referred to herein as the
“Parties” and each individually as a “Party.” Capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to them in the
Restructuring Term Sheet (as defined below).

RECITALS

WHEREAS, the Parties have engaged in good faith and arm’s-length negotiations
regarding a restructuring of the Company;

WHEREAS the Parties have agreed to undertake and support a financial
restructuring of the existing Claims against, and Interests in, the Company in
accordance with the terms and subject to the conditions set forth in this
Agreement and in the restructuring term sheet attached hereto as Exhibit B
(including any schedules and exhibits attached thereto, the “Restructuring Term
Sheet”) (the “Restructuring”) to be implemented through a plan of reorganization
to be filed by the Company (the “Chapter 11 Cases”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

WHEREAS, as of the date hereof, the Consenting Priority Guaranteed Noteholders
collectively hold approximately 70.2% of the aggregate outstanding principal
amount of the Priority Guaranteed Notes;

 

1



--------------------------------------------------------------------------------

WHEREAS, as of the date hereof, the Consenting Legacy Noteholders collectively
hold approximately 45% of the aggregate outstanding principal amount of the
Legacy Notes; and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters set forth in this Agreement and the
Restructuring Term Sheet.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

1.     DEFINITIONS; RULES OF CONSTRUCTION.

(a)    Definitions. The following terms shall have the following definitions:

“Ad Hoc Group of Priority Guaranteed Noteholders” means that certain ad hoc
group of Priority Guaranteed Noteholders represented by Kramer Levin and Akin
Gump.

“Ad Hoc Group of Legacy Noteholders” means that certain ad hoc group of Legacy
Noteholders represented by Milbank and Houlihan.

“Agreement” has the meaning set forth in the preamble hereof, and includes, for
the avoidance of doubt, the Restructuring Term Sheet and any schedules and
exhibits attached thereto.

“Akin Gump” means Akin Gump LLP as English legal counsel to the Ad Hoc Group of
Priority Guaranteed Noteholders.

“Alternative Transaction” means any plan of reorganization or liquidation,
exchange offer, tender offer, transaction, dissolution, winding up, liquidation,
reorganization, refinancing, recapitalization, restructuring, merger,
consolidation, business combination, joint venture, partnership, or sale of
material assets or equity involving the Company, other than the Restructuring.

“Backstop Commitment Agreement” has the meaning set forth in the Restructuring
Term Sheet.

“Bankruptcy Code” has the meaning set forth in the recitals hereof.

“Bankruptcy Court” has the meaning set forth in the recitals hereof.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

“BCA Motion” means a motion of the Company seeking approval of the Backstop
Commitment Agreement and entry of the BCA Order.

“BCA Order” means an order consistent with this Agreement entered by the
Bankruptcy Court approving the BCA Motion and the Company’s entry into the
Backstop

 

2



--------------------------------------------------------------------------------

Commitment Agreement, including all fees, premiums and holdback allocations
embodied therein and reimbursement of the reasonable and documented
out-of-pocket fees and expenses of Kramer Levin, Akin Gump, Ducera, Milbank, and
Houlihan.

“Business Day” means any day other than a Saturday, Sunday, or legal holiday as
defined in Bankruptcy Rule 9006(a).

“Chapter 11 Cases” has the meaning set forth in the recitals hereof.

“Claim” means any claim as that term is defined in section 101(5) of the
Bankruptcy Code.

“Company” has the meaning set forth in the preamble hereof.

“Company Termination Event” has the meaning set forth in Section 8(b).

“Complex Case Procedures” means the Procedures for Complex Chapter 11 Cases in
the Southern District of Texas, effective February 24, 2020.

“Confirmation Order” means an order entered by the Bankruptcy Court confirming
the Plan that is in form and substance consistent with this Agreement and the
Restructuring Term Sheet and otherwise reasonably acceptable to the Company and
the Requisite Consenting Creditors.

“Consenting Creditor Termination Event” has the meaning set forth in
Section 8(a).

“Consenting Priority Guaranteed Noteholders” has the meaning set forth in the
preamble hereof.

“Consenting Legacy Noteholders” has the meaning set forth in the preamble
hereof.

“Credit Agreement” means that certain Revolving Credit Agreement, dated as of
December 21, 2017, by and among Noble Holding UK Limited, Noble Cayman Limited,
Noble International Finance Company, each subsidiary guarantor party thereto,
JPMorgan Chase Bank, N.A. as Agent, the lenders party thereto, the issuing banks
and swingline lenders party thereto, and the other parties party thereto, as
amended by that certain First Amendment to Revolving Credit Agreement, dated as
of July 26, 2019 and as may be further amended, restated, supplemented or
otherwise modified from time to time.

“Customary Securities Lending Arrangement” has the meaning set forth in
Section 9(a) hereof.

“Definitive Documents” means the documents that are necessary or desirable to
implement, or otherwise relate to, the Restructuring, which documents shall in
each case be consistent with this Agreement and in form and substance reasonably
acceptable to the Company and the Requisite Consenting Creditors (except as
otherwise specified in this Agreement or the

 

3



--------------------------------------------------------------------------------

Restructuring Term Sheet), including, without limitation, (i) all motions and
proposed court orders that the Company files on or after the Petition Date and
seeks to have heard on an expedited basis at the “first day hearing” (the “First
Day Pleadings”), (ii) the Backstop Commitment Agreement; (iii) the BCA Motion,
(iv) the BCA Order, (v) any rights offering procedures, (vi) the Plan, (vii) the
Plan Supplement, (viii) the Disclosure Statement, (ix) the Disclosure Statement
Order, (x) the Confirmation Order, (xi) the Exit Facilities, (xii) the Warrants,
(xiii) the Security Documents, (xiv) the Organizational Documents, (xv) any
management incentive plan, (xvi) the Director Remuneration Policy, (xvii) any
document filed by the Company in the Chapter 11 Cases to implement any of the
foregoing, and (xviii) any other documents (including any agreements,
instruments, appendices, schedules, or exhibits) related to, attached to, or
contemplated by any document referenced in the foregoing clauses (i) through
(xvii); provided, however, that notwithstanding anything else herein, the
Consenting Legacy Noteholders shall only have consultation rights, and not
consent rights, with respect to items (xiv), (xv) and (xvi) listed herein, and
item (xviii) to the extent relating directly to either of the foregoing items,
in each case, which documents shall be reasonably acceptable to the Company and
the Requisite Consenting Priority Guarantee Noteholders; provided, further, that
the Organizational Documents shall contain customary minority protections
reasonably acceptable to the Company, the Requisite Consenting Legacy
Noteholders and the Requisite Consenting Guaranteed Noteholders.1

“Disclosure Statement” means the Company’s disclosure statement, including any
exhibits, appendices, related documents, ballots, and procedures related to the
solicitation of votes to accept or reject the Plan, in each case, as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, that is consistent with this Agreement.

“Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and Solicitation Materials as containing,
among other things, “adequate information” as required by sections 1125 and
1126(b) of the Bankruptcy Code.

“Ducera” means Ducera Partners LLC, as financial advisor to the Ad Hoc Group of
Priority Guaranteed Noteholders.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, and on which the
Restructuring and the other transactions to occur on the effective date pursuant
to the Plan become effective or are consummated.

“Exit Facilities” means, collectively, the Exit Revolver and the Exit Second
Lien Notes.

“Exit Revolver” has the meaning set forth in the Restructuring Term Sheet.

 

 

1 

[Scope of minority protections to depend, in part, on the jurisdiction of
incorporation of the ultimate reorganized parent and whether such entity lists
for trading on a national U.S. stock exchange.]

 

4



--------------------------------------------------------------------------------

“Exit Second Lien Notes” has the meaning set forth in the Restructuring Term
Sheet.

“Houlihan” means Houlihan Lokey Capital, Inc., as financial advisor to the Ad
Hoc Group of Legacy Noteholders.

“Indentures” means any of those certain instruments pursuant to which the
Priority Guaranteed Notes or Legacy Notes have been issued.

“Indenture Trustees” means the trustees under any of the Indentures.

“Interest” means any common stock, limited liability company interest, equity
security (as defined in section 101(16) of the Bankruptcy Code), equity,
ownership, profit interest, unit, or share in the Company (including all
options, warrants, rights, or other securities or agreements to obtain such an
interest or share in the Company), whether or not arising under or in connection
with any employment agreement and whether or not certificated, transferable,
preferred, common, voting, or denominated “stock” or a similar security.

“Joinder Agreement” has the meaning set forth in Section 9(a).

“Kramer Levin” means Kramer Levin Naftalis & Frankel LLP, as legal counsel to
the Ad Hoc Group of Priority Guaranteed Noteholders.

“Legacy Notes” means any notes issued pursuant to (a) that certain Indenture,
dated as of November 21, 2008, between Noble Holding International Limited
(“NHIL”) as issuer and the Bank of New York Mellon Trust Company, N.A. (“BNY
Mellon”) as trustee (such indenture, the “2008 Indenture”) and (b) that certain
Indenture, dated as of March 16, 2015, between NHIL as issuer and Wells Fargo
Bank, N.A. (“Wells Fargo”) as trustee (such indenture, the “2015 Indenture”),
including the following:

 

  i.

The 4.90% Senior Notes due 2020 and 6.20% Senior Notes due 2040, issued pursuant
to the Second Supplemental Indenture relating to the 2008 Indenture, dated as of
July 26, 2010, by and among NHIL as issuer, Noble Corporation (“Noble”) as
guarantor and BNY Mellon as trustee;

 

  ii.

The 4.625% Senior Notes due 2021 and 6.05% Senior Notes due 2041, issued
pursuant to the Third Supplemental Indenture relating to the 2008 Indenture,
dated as of February 3, 2011, by and among NHIL as issuer, Noble as guarantor,
and BNY Mellon as trustee;

 

  iii.

The 3.95% Senior Notes due 2022 and 5.25% Senior Notes due 2042, issued pursuant
to the Fourth Supplement to the 2008 Indenture, dated as of February 10, 2012,
by and among NHIL as issuer, Noble as guarantor, and BNY Mellon as trustee;

 

5



--------------------------------------------------------------------------------

  iii.

The 7.950% Senior Notes due 2025 and 8.950% Senior Notes due 2045, issued
pursuant to the First Supplemental Indenture relating to the 2015 Indenture,
dated as of March 16, 2015, by and among NHIL as issuer, Noble as guarantor, and
Wilmington Trust, National Association as trustee; and

 

  iv.

The 7.750% Senior Notes due 2024, issued pursuant to the Second Supplemental
Indenture relating to the 2015 Indenture, dated as of December 28, 2016, by and
among NHIL as issuer, Noble as guarantor, and Wilmington Trust, National
Association as trustee.

“Legacy Noteholders” means the beneficial holders, or investment advisors,
investment managers, managers, nominees, advisors, or subadvisors to funds that
beneficially own the Legacy Notes.

“Material Adverse Change” means any event, change, effect, occurrence,
development, circumstance or change of fact occurring or existing after the date
hereof that, individually or in the aggregate, has, had, or would reasonably be
expected to have a material adverse effect on (i) the business, results or
operations, or financial condition of the Company, taken as a whole, or (ii) the
ability of the Company, taken as a whole, to perform its or their obligations
under, or to consummate the transactions contemplated by this Agreement and any
Definitive Document, including in connection with the Rights Offering; provided,
however, that any change arising related to any of the following shall not
constitute a Material Adverse Change or be taken into account in determining
whether a Material Adverse Change has occurred or would reasonably be expected
to occur: (a) customary occurrences as a result of events leading up to and
following the commencement of a proceeding under chapter 11 of the Bankruptcy
Code; (b) changes in general economic or industry conditions, including changes
in the prices of oil, natural gas, condensate or natural gas liquids or other
commodities, changes in exchange rates, interest rates or monetary policy, or
the commodities, credit, financial, currency, securities or capital markets that
generally affects the industry in which the Company operates or participates;
(c) any natural (including weather-related) or man-made event or disaster,
epidemic, pandemic or disease outbreak (including the COVID-19 virus), act of
terrorism, sabotage, cyberattack, military action or war, or any escalation or
worsening thereof; (d) changes in general legal, regulatory or political
conditions after the date hereof; (e) changes in GAAP, applicable laws or any
accounting requirements applicable to any industry in which the Company operates
or the interpretation of any of the foregoing after the date hereof; (f) any
action or omission required, specifically permitted or contemplated to be taken
or omitted by the Company pursuant hereto or which is otherwise taken or omitted
with the consent, or at the request, of the Requisite Consenting Creditors;
(g) any action taken or omitted by any Consenting Creditor or any of their
representatives, including any breach hereof; (h) any failure by the Company to
meet any internal or published projection for any period (provided that the
underlying cause of any such failure may constitute, or be taken into account in
determining, a Material Adverse Change to the extent not

 

6



--------------------------------------------------------------------------------

otherwise excluded under the foregoing clauses (a)–(g)); and (i) any change in
the market price or trading volume of any debt or equity securities of the
Company (provided that the underlying cause of any such change may constitute,
or be taken into account in determining, a Material Adverse Change to the extent
not otherwise excluded under the foregoing clauses (a)-(h)).

“Milbank” means Milbank LLP, as legal counsel to the Ad Hoc Group of Legacy
Noteholders.

“Organizational Documents” means the organizational and governance documents for
the Reorganized Company and any subsidiaries thereof, including, as applicable,
the certificates or articles of incorporation and bylaws, certificates of
formation, partnership agreements, operating agreements, limited liability
company agreements, limited partnership agreements, and any similar documents of
the Reorganized Company, which must be reasonably acceptable to the Requisite
Consenting Guaranteed Noteholders.

“Other Termination Event” has the meaning set forth in Section 8(d).

“Party” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, a government entity, an
unincorporated organization, a group or any legal entity or association.

“Petition Date” means the date on which the Chapter 11 Cases are filed with the
Bankruptcy Court.

“Plan” means the chapter 11 plan of reorganization of the Company (including any
annexes, supplements, exhibits, term sheets, or other attachments thereto) filed
in the Chapter 11 Cases to implement the Restructuring, which Plan will be
consistent in all respects with this Agreement and reasonably acceptable to the
Requisite Consenting Creditors.

“Plan Supplement” means the documents to be filed in a supplement to the Plan
prior to the entry of the Confirmation Order which include the necessary
documentation to effect the Plan, which shall be consistent in all respects with
the Restructuring Term Sheet and this Agreement and reasonably acceptable to the
Requisite Consenting Creditors.

“Priority Guaranteed Noteholders” means beneficial holders, or investment
advisors, investment managers, managers, nominees, advisors, or subadvisors to
funds that beneficially own the Priority Guaranteed Notes.

“Priority Guaranteed Notes” means the senior guaranteed notes due February 2026
issued pursuant to that certain Indenture, dated January 31, 2018, by and among
Noble Holding International Limited as issuer, Noble Corporation plc as parent
guarantor, Noble 2018-I Guarantor LLC, Noble 2018-II Guarantor LLC, Noble
2018-III Guarantor LLC, and Noble 2018-IV Guarantor LLC as subsidiary
guarantors, and U.S. Bank as trustee.

“Proceeding” has the meaning set forth in Section 13(a).

 

7



--------------------------------------------------------------------------------

“Qualified Marketmaker” means an entity that (i) holds itself out to the market
as standing ready in the ordinary course of business to purchase from and sell
to customers Claims, or enter with customers into long or short positions in
Claims, in its capacity as a dealer or market maker in such Claims, and (ii) is
in fact regularly in the business of making a market in claims, interests or
securities of issuers or borrowers.

“Reorganized Company” means the Company, as reorganized on the Effective Date or
any successor thereto, by merger, consolidation, or otherwise.

“Requisite Consenting Creditors” means, as of any time of determination, a group
of creditors that includes the Requisite Consenting Priority Guaranteed
Noteholders and the Requisite Consenting Legacy Noteholders.

“Requisite Consenting Legacy Noteholders” means Consenting Legacy Noteholders
holding at least a majority of the aggregate principal amount of all Legacy
Notes held at such time by all of the Consenting Legacy Noteholders.

“Requisite Consenting Priority Guaranteed Noteholders” means Consenting Priority
Guaranteed Noteholders holding at least a majority of the aggregate principal
amount of all Priority Guaranteed Notes held at such time by all of the
Consenting Priority Guaranteed Noteholders.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Period” means the period of time commencing on the
Support Date and ending on the Termination Date.

“Restructuring Term Sheet” has the meaning set forth in the recitals hereof.

“Rights Offering” has the meaning set forth in the Restructuring Term Sheet.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” has the meaning set forth in the Restructuring Term Sheet.

“Skadden” means Skadden, Arps, Slate, Meagher & Flom LLP, as legal counsel to
the Company.

“Solicitation” means the solicitation of votes for the Plan pursuant to, and in
compliance with, the Bankruptcy Code and any order of the Bankruptcy Court
governing such solicitation.

“Solicitation Materials” means any solicitation materials distributed in
connection with the Solicitation, including the Disclosure Statement and the
Plan, in form and substance acceptable to the Company and the Requisite
Consenting Creditors.

“Subject Claims” has the meaning set forth in Section 9(a).

 

8



--------------------------------------------------------------------------------

“Support Date” means the date on which counterpart signature pages to this
Agreement have been executed and delivered by the Company and holders of at
least 66.67% of the aggregate principal amount of the outstanding Priority
Guaranteed Notes and holders of at least 66.67% of the aggregate principal
amount of the outstanding Legacy Notes or such earlier date as is agreed by the
Company and the Requisite Consenting Creditors (with an email between Skadden,
Kramer, and Milbank to be sufficient for such purposes).

“Termination Date” means the date on which this Agreement terminates in
accordance with Section 8.

“Termination Event” means any Company Termination Event, Consenting Creditor
Termination Event, or Other Termination Event.

“Tranche 1 Warrants” has the meaning set forth in the Restructuring Term Sheet.

“Tranche 2 Warrants” has the meaning set forth in the Restructuring Term Sheet.

“Tranche 3 Warrants” has the meaning set forth in the Restructuring Term Sheet.

“Transfer” has the meaning set forth in Section 9(a).

“Warrants” means, collectively, the Tranche 1 Warrants, the Tranche 2 Warrants,
and the Tranche 3 Warrants.

(b)    Rules of Construction. When a reference is made in this Agreement to a
Section, Exhibit, or Schedule, such reference shall be to a Section, Exhibit, or
Schedule, respectively, of or attached to this Agreement unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (i) words
using the singular or plural number also include the plural or singular number,
respectively, (ii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (iii) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” (iv) references to “$,” “dollar,” or
any other currency are to United States dollars, (v) all references to time of
day refer to Eastern time, as in effect in New York, New York on such day,
(vi) the word “or” shall not be exclusive and shall be read to mean “and/or”,
(vii) each pronoun stated in the masculine, feminine, or neuter includes the
masculine, feminine, and neuter, (viii) captions and headings are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of this Agreement, and (ix) in computing any period of time
prescribed or allowed by this Agreement, unless otherwise expressly provided,
the provisions of Bankruptcy Rule 9006(a) shall apply.

2.     THE RESTRUCTURING TERM SHEET. The Restructuring Term Sheet is expressly
incorporated herein by reference and made a part of this Agreement as if fully
set forth herein. The terms and conditions of the Restructuring are set forth in
the Restructuring Term Sheet; provided that the Restructuring Term Sheet is
supplemented by the terms and conditions of this Agreement. In the event of any
inconsistencies between the terms of this Agreement and the Restructuring Term
Sheet, the Restructuring Term Sheet shall govern, provided further that with
respect to any consent rights, this Agreement shall govern. In the event of any
inconsistency between this Agreement and any of the other Exhibits hereto, the
terms of such Exhibits shall govern.

 

9



--------------------------------------------------------------------------------

3.     MILESTONES. The Company shall use commercially reasonable efforts to
achieve each of the following milestones (each date set forth below, a
“Milestone” and, collectively, the “Milestones”), as applicable, unless
otherwise expressly and mutually agreed in writing among the Company (or
Skadden) and the Requisite Consenting Creditors (or Kramer Levin and Milbank):

(a)    Not later than 11:59 p.m. prevailing Eastern Time on August 3, 2020, the
Company shall commence the Chapter 11 Cases.

(b)    Not later than 14 days after the Support Date, the Company shall have
filed the BCA Motion, the Plan, the Disclosure Statement and a motion to approve
the Disclosure Statement.

(c)    Not later than 45 days after the filing of the BCA Motion, the Bankruptcy
Court shall have entered the BCA Order.

(d)    Not later than 45 days after the filing of the Disclosure Statement and a
motion to approve the Disclosure Statement, the Bankruptcy Court shall have
entered the Disclosure Statement Order.

(e)    Not later than the date on which the Disclosure Statement Order is
entered, to the extent the claims of the Paragon Litigation Trust are not
resolved, the Debtors shall have obtained an order of the Bankruptcy Court
estimating the amount of the claims of the Paragon Litigation Trust.

(f)    Not later than 60 days after the date on which the Disclosure Statement
Order is entered, the Bankruptcy Court shall have entered the Confirmation
Order.

(g)    Not later than 30 days after the date on which the Confirmation Order is
entered, the Effective Date shall have occurred.

4.     COVENANTS OF THE CONSENTING CREDITORS.

(a)    Affirmative Covenants of the Consenting Creditors. Subject to the terms
and conditions hereof, for the duration of the Restructuring Support Period,
each Consenting Creditor shall:

(i)    negotiate in good faith the Definitive Documents and, as applicable,
execute the Definitive Documents;

(ii)    consent to those actions contemplated by this Agreement or otherwise
required to be taken to effectuate the Restructuring, including entering into
all documents and agreements necessary to consummate the Restructuring;

 

10



--------------------------------------------------------------------------------

(iii)    support entry of the Backstop Order, Disclosure Statement Order and the
Confirmation Order;

(iv)    to the extent any legal, financial or structural impediment arises that
would prevent, hinder, or delay the consummation of the transactions
contemplated herein, negotiate in good faith appropriate additional or
alternative provisions to address any such impediment; provided that the
economic outcome for such Consenting Creditor and other material terms of this
Agreement are preserved in any such provisions;

(v)    as long as its votes have been solicited in a manner that complies with
the requirements of Bankruptcy Code sections 1125 and 1126, including receipt of
the Disclosure Statement following its approval by the Bankruptcy Court under
Bankruptcy Code section 1125, support the Restructuring and timely vote (when
solicited to do so in accordance with this Agreement) all of its Claims and
Interests whether now or hereafter beneficially owned by such Consenting
Creditor or for which it now or hereafter serves as the nominee, investment
manager, or advisor for the beneficial holders of Claims or Interests in favor
of the Plan, and not change or withdraw such vote;

(vi)    timely vote (or cause to be voted) its Claims or Interests against any
Alternative Transaction or proposal related thereto;

(vii)    timely opt in to, or not opt out of, any releases under the Plan;

(viii)    promptly notify the Company, in writing, of any material governmental
complaints, litigations, or investigations (or written communications indicating
that the same may be contemplated or threatened) with respect to the
Restructuring, in each case, to the extent such Consenting Creditor has actual
knowledge of the foregoing;

(ix)     if a Consenting Creditor acquires additional Subject Claims (as defined
below) in the Company from any Person that is not a Consenting Creditor, then
such Consenting Creditor shall notify the Company or its advisors of such
acquisition within five business days of such acquisition; and

(x)    use commercially reasonable efforts to consult with the Company in
obtaining additional support for the Restructuring from other creditors of the
Company.

(b)    Negative Covenants of the Consenting Creditors. Subject to the terms and
conditions hereof, for the duration of the Restructuring Support Period, each
Consenting Creditor shall not:

(i)    vote any of its Claims to reject the Plan;

(ii)    change or withdraw (or cause to be changed or withdrawn) any such vote
or release described in Sections (a)(v) and (a)(vii) above; provided that such
vote or release shall be deemed revoked and void ab initio at any time following
termination of this Agreement (other than as a result of the occurrence of the
Effective Date);

 

11



--------------------------------------------------------------------------------

(iii)    opt out of, or fail to opt in to, any third party release contemplated
by the Plan; provided that such release shall be deemed revoked and void ab
initio at any time following termination of this Agreement (other than as a
result of the occurrence of the Effective Date);

(iv)    (A) object to, delay, impede, or take any other action to unreasonably
interfere with, delay, or postpone acceptance, confirmation, or implementation
of the Plan, (B) directly or indirectly solicit, encourage, propose, file,
support or vote for, any restructuring, sale of assets, merger, workout, or plan
of reorganization for the Company other than the Plan, or (C) otherwise take any
action that could in any material respect interfere with, delay, or postpone the
consummation of the Restructuring; or

(v)    initiate (or direct or encourage any agents, any official or unofficial
committee, or any other Person to initiate) any action, including legal
proceedings, that are inconsistent with, or that would materially delay,
prevent, frustrate, or impede the approval, confirmation, or consummation, as
applicable, of the Restructuring, including commencing or joining with any
Person in commencing, any litigation or involuntary case for relief under the
Bankruptcy Code against the Company.

(c)    The covenants of the Consenting Creditors in this Section 4 are several
and not joint.

Notwithstanding anything to the contrary herein, nothing in this Agreement
shall: (a) affect the ability of any Consenting Creditor to consult with any
other Consenting Creditor, the Company, or any other party in interest in the
Company’s chapter 11 cases (including any official committee or the United
States Trustee) provided that such consultation is not inconsistent with the
obligations of such Consenting Creditor hereunder or under the Definitive
Documents; (b) impair or waive the rights of any Consenting Creditor to assert
or raise any objection permitted under this Agreement in connection with the
Transaction or an Alternative Transaction; (c) prevent any Consenting Creditor
from enforcing this Agreement or any Definitive Document, or from contesting in
good faith whether any matter, fact, or thing is a breach of, or is inconsistent
with, such documents; (d) prevent any Consenting Creditor from taking any action
that is necessary to preserve or defend the validity or existence of its Claims
(including, without limitation, the filing of proofs of claim); (e) obligate any
Consenting Creditor to waive (to the extent waivable by such Consenting
Creditor) any condition set forth in any Definitive Document; or (f) require any
Consenting Creditor to incur any expenses, liabilities or other obligations, or
agree to any commitments, undertakings, concessions, indemnities or other
arrangements that are reasonably likely to result in expenses, liabilities, or
other obligations to any Consenting Creditor or any of its affiliates; provided,
that nothing in the foregoing clause (f) shall serve to limit, alter, or modify
any Creditor’s obligations under the terms of this Agreement or the Definitive
Documents.

5.     COVENANTS OF THE COMPANY.

(a)    Affirmative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, the Company shall:

(i)    act in good faith and use commercially reasonable efforts to support and
successfully complete the Restructuring and all transactions contemplated under
this Agreement;

 

12



--------------------------------------------------------------------------------

(ii)     negotiate in good faith, and use commercially reasonable efforts to
complete and enter into the Definitive Documents in a manner consistent with
this Agreement;

(iii)    provide draft copies of all material motions or applications and other
documents relating to the Plan, Disclosure Statement, any proposed amended
version of the Plan or Disclosure Statement, all First Day Pleadings, and any
other Definitive Document that the Company intends to file with the Bankruptcy
Court, to Kramer Levin, Akin Gump and Milbank at least two calendar days before
the date of filing of any such pleading or other document to the extent
reasonably practicable;

(iv)    to the extent consistent with any confidentiality requirements, provide
a copy of any written proposal for an Alternative Transaction (or a written
summary of any oral proposal for an Alternative Transaction) received by the
Company to Kramer Levin, Akin Gump and Milbank on a “professional eyes only”
basis within two calendar days of the Company’s or its advisors’ receipt of such
proposal;

(v)    maintain its good standing under the laws of the state or other
jurisdiction in which it is incorporated or organized;

(vi)    timely file a formal written objection to any motion filed with the
Bankruptcy Court by a third-party seeking entry of an order modifying or
terminating the Company’s exclusive right to file or solicit acceptances for a
plan of reorganization

(vii)    use commercially reasonable efforts to obtain any and all required
governmental, regulatory, licensing, Bankruptcy Court, or other approvals
(including any necessary third-party consents) necessary to implement or
consummate the Restructuring;

(viii)    to the extent any legal, financial or structural impediment arises
that would prevent, hinder, or delay the consummation of the transactions
contemplated herein, negotiate in good faith appropriate additional or
alternative provisions to address any such impediment; provided that the
economic outcome for the Company and other material terms of this Agreement are
preserved in any such provisions;

(ix)    notify Kramer Levin, Akin Gump and Milbank upon becoming aware of any of
the following occurrences: (A) the occurrence of a Termination Event; (B) any
person has challenged the validity or priority of, or has sought to avoid, any
of the Priority Guaranteed Notes or the Legacy Notes; or (C) material
developments, discussions, negotiations, or proposals relating to any
Alternative Transaction, material contracts or any case or controversy that may
be commenced against the Company or holders of Priority Guaranteed Notes or
Legacy Notes; and

 

13



--------------------------------------------------------------------------------

(x)     conduct businesses in the ordinary course in a manner that is consistent
with past practices, including (A) maintaining physical assets, properties and
facilities in their working order condition and repair in a manner that is
consistent with past practices, (B) maintaining books and records in the
ordinary course, in a manner that is consistent with past practices,
(C) maintaining all insurance policies, or suitable replacements therefor, in
full force and effect, in the ordinary course, in a manner that is consistent
with past practices, (D) use commercially reasonable efforts to preserve intact
business organizations and relationships with third parties (including
creditors, vendors, contract counterparties, and customers) and employees in the
ordinary course, in a manner that is consistent with past practices.

(b)    Negative Covenants of the Company. Subject to the terms and conditions
hereof, including the Company’s “fiduciary out” pursuant to Section 8(b)(ii),
for the duration of the Restructuring Support Period, the Company (except with
the prior written consent of the Requisite Consenting Creditors or Kramer Levin
and Milbank) shall not, directly or indirectly:

(i)    affirmatively solicit or support any Alternative Transaction or execute
any agreements, instruments, or other documents that, in whole or in part, are
inconsistent with this Agreement, other than in an immaterial respect, provided
that nothing herein shall restrict the Company from discussing or negotiating
any Alternative Transaction in response to a proposal received by the Company;

(ii)    take any actions that are inconsistent, or fail to take any actions that
are consistent, with this Agreement, the Definitive Documents, or the
implementation of the Restructuring;

(iii)    enter into, terminate, or otherwise modify any material operational
contracts, leases, or other arrangements other than in the ordinary course of
business without the consent of the Requisite Consenting Priority Guaranteed
Noteholders (not to be unreasonably withheld);

(iv)    other than in the ordinary course of business or as approved by an order
of the Bankruptcy Court, (a) enter into or amend, adopt, restate, supplement, or
otherwise modify any employee benefit, deferred compensation, incentive,
retention, bonus, or other compensatory arrangements, policies, programs,
practices, plans or agreements, including offer letters, employment agreements,
consulting agreements, severance arrangements, or change in control arrangements
with or for the benefit of any of its management-level employees or (b) increase
the base salary, target bonus opportunity, or other benefits payable by the
Company or its subsidiaries to any of its management-level employees, in each
case without the prior written consent (not to be unreasonably withheld, delayed
or conditioned) of the Requisite Consenting Creditors (with email from Kramer
Levin and Milbank being sufficient);

(v)    other than in the ordinary course of business, enter into any material
proposed settlement of any Claim, litigation, dispute, controversy, cause of
action, proceeding, appeal, determination, investigation, or matter without the
prior written consent of the Requisite Consenting Creditors (with email from
Kramer Levin and Milbank being sufficient); and

 

14



--------------------------------------------------------------------------------

(vi)    Incur any liens, security interests or encumbrances, other than (a) as
expressly contemplated by the Plan, or (b) in the ordinary course of business.

6.     REPRESENTATIONS AND WARRANTIES.

(a)    Each Party, severally and not jointly, represents and warrants to each
other Party that the following statements are true, correct and complete as of
the date hereof (as of the date that such Party first becomes a Party):

(i)    such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations hereunder. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been duly authorized by
all necessary corporate, limited liability company, partnership, or other
similar action on its part;

(ii)    the execution, delivery, or performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule, or
regulation applicable to it or its charter or bylaws (or other similar governing
documents), or (B) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it is a party;

(iii)    the execution, delivery, or performance by such Party of this Agreement
does not and will not require any material registration or filing with, consent
or approval of, or notice to, or other action, with or by, any federal, state,
or governmental authority or regulatory body, except such filings as may be
necessary or required by the SEC or other securities regulatory authorities
under applicable securities laws (the Company will rely exclusively on paragraph
42(c) of the Complex Case Procedures for its authority to perform hereunder);

(iv)    this Agreement is the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability except, in the
case of the Company, for the filing of the Chapter 11 Cases; and

(v)    except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements in respect of the Company
that have not been disclosed to all Parties to this Agreement.

 

15



--------------------------------------------------------------------------------

(b)    Each Consenting Creditor severally (and not jointly) represents and
warrants to the Company that as of the date hereof (or as of the date such
Consenting Creditor becomes a party hereto) as follows:

(i)    such Consenting Creditor (i) is the owner of the aggregate outstanding
principal amount of Priority Guaranteed Notes or Legacy Notes set forth below
its name on the signature page hereto (or below its name on the signature page
of a Joinder Agreement for any Consenting Creditor that becomes a party hereto
after the date hereof), as the case may be, or (ii) has, with respect to the
beneficial owner(s) of such outstanding principal amount of Priority Guaranteed
Notes or Legacy Notes, (A) sole investment or voting discretion with respect to
such outstanding principal amount of Priority Guaranteed Notes or Legacy Notes,
and (B) full power and authority to bind or act on the behalf of, such
beneficial owner(s);

(ii)    other than pursuant to this Agreement, such Priority Guaranteed Notes
and Legacy Notes are free and clear of any pledge, lien, security interest,
charge, claim, equity, option, proxy, voting restriction, right of first refusal
or other limitation on disposition or encumbrance of any kind that would
adversely affect in any way such Consenting Creditor’s performance of its
obligations contained in this Agreement at the time such obligations are
required to be performed; and

(iii)    it is either (A) a qualified institutional buyer as defined in Rule
144A of the Securities Act, (B) an institutional accredited investor (as defined
in Rule 501(a)(1), (2), (3), or (7) under the Securities Act), or (C) for a
holder located outside of the U.S. (within the meaning of Regulation S under the
Securities Act), a non-U.S. person under Regulation S under the Securities Act,
and (ii) any securities of the Company acquired by the Consenting Creditor (or
by its managed funds or accounts for which it is an investment advisor,
investment manager, manager, nominee, advisors, or subadvisor) in connection
with the Restructuring will have been acquired for investment and not with a
view to distribution or resale in violation of the Securities Act.

7.     DEFINITIVE DOCUMENTS; GOOD FAITH COOPERATION; FURTHER ASSURANCES.

(a)    Each Party hereby covenants and agrees to cooperate with each other in
good faith in connection with, and shall exercise commercially reasonable
efforts with respect to the pursuit, approval, negotiation, execution, delivery,
implementation and consummation of the Plan and the Restructuring, as well as
the negotiation, drafting, execution, and delivery of the Definitive Documents
and the Plan and each Definitive Document and the Plan shall, upon completion,
contain terms, conditions, representations, warranties, and covenants consistent
with this Agreement and be in form and substance reasonably acceptable to the
Company and the Requisite Consenting Creditors.

(b)    Subject to the terms hereof, each of the Parties shall submit any
required or reasonably necessary regulatory filings in furtherance of the
Restructuring.

 

16



--------------------------------------------------------------------------------

(c)    The Parties agree, consistent with clause (a) of this Section 7, to
negotiate, complete and execute in good faith the Definitive Documents that are
subject to negotiation, completion and execution and that, notwithstanding
anything herein to the contrary, the Definitive Documents, including any motions
or orders related thereto, shall not be inconsistent with this Agreement and
shall otherwise be subject to the applicable consent rights of the Parties set
forth herein.

(d)    At the first Annual General Meeting of the shareholders of the
Reorganized Company after the Effective Date, or at any postponement or
adjournment thereof, each Consenting Creditor shall vote or cause any holder of
record of its New Shares on the applicable record date to, vote all of its New
Shares in favor of approval of the New Remuneration Policy; provided, that a
Consenting Creditor shall not have any obligation to vote or cause the voting of
its New Shares at such Annual General Meeting unless such Consenting Creditor
receives written notice pursuant to the Section 24 hereof of its obligation
under this Section 7(d) at least 10 days prior to the date of such Annual
General Meeting, provided, that in the event that the New Remuneration Policy is
approved by shareholder vote and a Consenting Creditor fails to vote, such
Consenting Creditor shall have no liability hereunder.

8.     TERMINATION OF AGREEMENT.

This Agreement shall automatically terminate three (3) Business Days (the
“Termination Notice Period”) after delivery of written notice (i) to the Company
(in accordance with Section 24) from the Requisite Consenting Priority
Guaranteed Noteholders or the Requisite Consenting Legacy Noteholders at any
time after and during the continuance of any Consenting Creditor Termination
Event, (ii) to the Consenting Creditors from Parent (in accordance with
Section 24) at any time after the occurrence and during the continuance of any
Company Termination Event, or (iii) to the Company from any individual
Consenting Creditor (in accordance with Section 24) at any time after the
occurrence and during the continuance of any Individual Creditor Termination
Event, provided, however, that termination by any individual Consenting Creditor
pursuant to this Section 8 shall only be effective as to such Consenting
Creditor, and this Agreement shall continue in full force and effect as to all
other Parties.

Notwithstanding any provision to the contrary in this Section 8, no Party may
exercise any of its respective termination rights as set forth herein if such
Party is in material breach of any provision hereof (unless such breach arises
as a result of another Party’s actions or inactions in breach of this
Agreement). This Agreement shall terminate automatically on the Effective Date
without any further required action or notice; provided, however, that,
notwithstanding the foregoing, the obligations of each Consenting Creditor party
hereto on the Effective Date under Section 7(d) shall survive and continue in
full force and effect following the Effective Date.

Notwithstanding the foregoing, (i) any Consenting Creditor Termination Event,
Company Termination Event or Other Termination Event set forth in this Section 8
may be extended or waived at any time by written agreement among the Company and
the Requisite Consenting Creditors (with email exchanged between the Skadden,
Kramer Levin and Milbank being sufficient), and (ii) any Individual Creditor
Termination Event set forth in this Section 8 may be extended or waived at any
time by written agreement among the Company and the applicable individual
Consenting Creditor (with email exchanged between Skadden and such individual
Consenting Creditor being sufficient).

 

17



--------------------------------------------------------------------------------

(a)    A “Consenting Creditor Termination Event” shall mean the occurrence of
any of the following:

(i)    The breach by the Company of any of the undertakings, representations,
warranties, or covenants of the Company set forth herein in any respect that
materially and adversely affects the Consenting Creditors’ interests with regard
to the Restructuring, and which, if capable of being cured, remains uncured for
a period of three (3) Business Days after the receipt of written notice
detailing such breach pursuant to this Section 8 and in accordance with
Section 24. For the avoidance of doubt, the cure period provided for herein
shall be coterminous with the Termination Notice Period.

(ii)    Entry of an order granting relief from the automatic stay imposed by
section 362 of the Bankruptcy Code authorizing any party to proceed against any
material asset of the Company or that would constitute a Material Adverse
Change.

(iii)    Failure to satisfy any Milestone, as may be modified, waived or
extended in accordance with this Agreement; provided that the party who is
exercising their termination right must provide notice of termination no later
than 5 Business Days after the failure to satisfy such Milestone; provided
further that the determination of whether the Company failed to satisfy any
Milestone on a date specified in Section 3 above (as modified, waived, or
extended in accordance with this Agreement) shall be without regard to the
Company’s use of commercially reasonable efforts to satisfy such Milestone.

(iv)    Termination of the Backstop Commitment Agreement.

(v)    Any of the Definitive Documents (including any amendment or modification
thereof) is filed with the Bankruptcy Court, otherwise finalized, or has become
effective, containing terms and conditions inconsistent with this Agreement
other than in an immaterial respect, and which, if capable of being cured,
remains uncured for a period of three (3) Business Days after the receipt of
written notice detailing such breach pursuant to this Section 8 and in
accordance with Section 24; provided, however, that notwithstanding anything in
this Agreement to the contrary, no Consenting Creditor Termination Event shall
occur, in each case, to the extent such inconsistent term or condition has been
consented to by the Requisite Consenting Creditors, or, in the case of any item
which only requires the approval or consent of the Ad Hoc Guaranteed Group or
the Requisite Consenting Priority Guaranteed Noteholders (with or without
consultation with the Requisite Consenting Legacy Noteholders or the Ad Hoc
Legacy Group, as applicable), the Ad Hoc Guaranteed Group or the Requisite
Consenting Priority Guaranteed Noteholders, as applicable. For the avoidance of
doubt, the cure period provided for herein shall be coterminous with the
Termination Notice Period if the Termination Notice Period ends prior to the
expiration of the three (3) Business Day period referred to above.

 

18



--------------------------------------------------------------------------------

(vi)    The Company withdraws or modifies, or files a pleading seeking to
withdraw or modify, the Plan, Disclosure Statement or any Definitive Document,
or files any motion or pleading with the Bankruptcy Court that is inconsistent
with this Agreement or the Plan and such withdrawal, modification, motion, or
pleading has not been revoked before the earlier of (A) three (3) Business Days
after the Company receives written notice pursuant to this Section 8 and in
accordance with Section 24 that such withdrawal, modification, motion, or
pleading is inconsistent with this Agreement or the Plan and (B) entry of an
order of the Bankruptcy Court approving such withdrawal, modification, motion,
or pleading. For the avoidance of doubt, the three (3) Business Day period
provided for herein shall be coterminous with the Termination Notice Period.

(vii)    (A) the Confirmation Order or the BCA Order is reversed, stayed,
dismissed, vacated, reconsidered, modified, or amended without the consent of
the Requisite Consenting Creditors not to be unreasonably withheld, conditioned,
or delayed, or (B) a motion for reconsideration, reargument, or rehearing with
respect to any such order has been filed and the Company has failed to timely
object to such motion.

(viii)    Without the prior written consent of the Requisite Consenting
Creditors not to be unreasonably withheld, conditioned, or delayed (with email
from Kramer Levin and Milbank being sufficient), any of the Company’s foreign
subsidiaries or affiliates (a) voluntarily commences any case or files any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any federal,
state, or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect except as provided in this Agreement,
(b) consents to the institution of, or fails to contest in a timely and
appropriate manner, any involuntary proceeding or petition described above,
(c) files an answer admitting the material allegations of a petition filed
against it in any such proceeding, (d) applies for or consents to the
appointment of a receiver, administrator, administrative receiver, trustee,
custodian, sequestrator, conservator or similar official, (e) makes a general
assignment or arrangement for the benefit of creditors, or (vi) takes corporate
action expressly authorizing any of the foregoing.

(ix)    The Company publicly announces or provides notice to the Consenting
Creditors that that it will file, join in, pursue or support any Alternative
Transaction.

(x)    The Company files a motion seeking authority to use cash collateral or
secure post-petition or exit financing without the consent of the Requisite
Consenting Creditors other than as contemplated by this Agreement.

(xi)    The Bankruptcy Court enters an order terminating the Company’s exclusive
right to file or solicit acceptances of a plan of reorganization.

(xii)    The Company files, joins in or supports a motion or pleading
(a) challenging the amount, validity or priority of any Legacy Notes or Priority
Guarantee Notes held by any Consenting Creditor, or (b) asserting claims or
causes of action against any of the Consenting Creditors other than any claim or
cause of action to enforce this Agreement or any confidentiality agreement.

 

19



--------------------------------------------------------------------------------

(xiii)    The Bankruptcy Court grants relief that (A) is inconsistent with this
Agreement in any material respect or (B) would, or would reasonably be expected
to, frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring, without the approval of the Requisite
Consenting Creditors.

(xiv)    The dismissal of one or more of the Chapter 11 Cases which may be
reasonably expected to have a Material Adverse Change.

(xv)    The appointment of a trustee, or examiner with expanded powers in one or
more of the Chapter 11 Cases.

(xvi)    The Bankruptcy Court enters an order converting any of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code and which may be
reasonably expected to have a Material Adverse Change.

(xvii)    The Company fails to obtain the consent of the Requisite Consenting
Priority Guaranteed Noteholders (not to be unreasonably withheld, conditioned or
delayed) before entering into an agreement to sell, lease, abandon, or otherwise
dispose of, or file a motion seeking authority to sell, lease, abandon or
otherwise dispose of any assets with a fair market value greater than
$20 million.

(xviii)    The Company provides notice of its intention to take or refrain from
taking, or actually takes or refrains from taking, any action in reliance on
Section 29 hereof.

(xix)    Any material Claim, litigation, dispute, controversy, cause of action,
proceeding, appeal, determination, investigation, or matter is settled,
adjudicated by a court, allowed pursuant to court order or estimated without the
prior written consent of the Requisite Consenting Creditors (with email from
Kramer Levin and Milbank being sufficient)

(xx)    The occurrence of an Other Termination Event.

(b)    A “Company Termination Event” shall mean the occurrence of any of the
following:

(i)    A breach by one or more of the Consenting Creditors of any of the
undertakings, representations, warranties, or covenants of such Consenting
Creditors set forth herein in any respect that materially and adversely affects
the Company’s interests with regard to the Restructuring, but only if (A) the
non-breaching Consenting Creditors then hold less than (x) 66.67% of outstanding
aggregate principal amounts of the Priority Guaranteed Notes and (y) 66.67% of
outstanding aggregate principal amounts of the Legacy Notes, and (B) if capable
of being cured, such breach remains uncured for a period of three (3) Business
Days after the receipt of written notice detailing such breach pursuant to this
Section 8 and in accordance with Section 24. For the avoidance of doubt, the
cure period provided for herein shall be coterminous with the Termination Notice
Period.

 

20



--------------------------------------------------------------------------------

(ii)    The board of directors or other governing body of the Company determines
in good faith based upon the advice of outside counsel that continued
performance under this Agreement, the Plan, or the Definitive Documents would be
inconsistent with the exercise of its fiduciary duties under applicable law.

(iii)    The Confirmation Order or the Disclosure Statement Order is reversed,
stayed, dismissed, vacated, or reconsidered or, after entry, is materially
modified or materially amended in a manner that is not reasonably acceptable to
the Company.

(iv)    The Company shall not have obtained votes accepting the Plan from
holders of the Priority Guaranteed Notes or from holders of the Legacy Notes
sufficient to satisfy the conditions for acceptance for such classes set forth
in section 1126(c) of the Bankruptcy Code on or before the voting deadline set
forth in the Solicitation Materials

(v)    The Effective Date shall not have occurred by 180 days after the Support
Date.

(vi)    The occurrence of an Other Termination Event.

(c)    An “Individual Creditor Termination Event” shall mean the occurrence of
any of the following:

(i)    The Effective Date shall not have occurred by 180 days after the Support
Date.

(ii)    Any individual Consenting Creditor seeking to terminate the Agreement
pursuant to this sub-clause (ii) has validly transferred all (but not less than
all) of its Claims in accordance with Section 9 herein.

(d)    An “Other Termination Event” shall mean the occurrence of any of the
following:

(i)    Any governmental authority, including any regulatory authority or court
of competent jurisdiction, issues any ruling, judgment, or order enjoining the
consummation of, or rendering illegal, a material portion of the Restructuring,
which ruling, judgment, or order has not been not stayed, reversed, or vacated
within ten (10) Business Days after such issuance.

(ii)    The date that an order is entered by the Bankruptcy Court or a court of
competent jurisdiction denying confirmation of the Plan or refusing to approve
the Disclosure Statement, provided that the Consenting Creditors shall not have
the right to terminate this Agreement pursuant to this clause (c)(ii) if the
Bankruptcy Court declines or denies confirmation of the Plan subject only to
immaterial modifications to the Plan or Disclosure Statement that would not
affect the recovery, rights or treatment that the Consenting Creditors would
receive pursuant to the Plan;

 

21



--------------------------------------------------------------------------------

(iii)    The date that an order is entered by the Bankruptcy Court or a court of
competent jurisdiction either converting the Chapter 11 Cases to cases under
chapter 7 of the Bankruptcy Code or dismissing the Chapter 11 Cases.

(iv)    The date that is 14 days after the Petition Date if the Requisite
Consenting Creditors and the Company have not agreed on a term sheet with the
banks and financial institutions that are party to the Credit Agreement with
respect to an exit financing commitment.

(v)    The date on which the Disclosure Statement Order is entered if on such
date the Company has not obtained a commitment for exit financing consistent
with the exit financing term sheet referred to in section (iv) herein.

(vi)    The date that is 14 days after the Petition Date if the Support Date has
not occurred.

(e)    Mutual Termination. This Agreement may be terminated by the mutual,
written agreement of the Company and the Requisite Consenting Creditors.

(f)    Effect of Termination. Subject to the provisions contained in Section 15
and Section 7(d), upon the termination of this Agreement in accordance with this
Section 8, this Agreement shall become void and of no further force or effect
and each Party shall, except as otherwise provided in this Agreement, be
immediately released from its respective liabilities, obligations, commitments,
undertakings, and agreements under or related to this Agreement, shall have no
further rights, benefits, or privileges hereunder, and shall have all the rights
and remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement and no such rights or
remedies shall be deemed waived pursuant to a claim of laches or estoppel by
virtue of such Party’s compliance with the terms of this Agreement in respect of
such rights or remedies during the Restructuring Support Period; provided that
in no event shall any such termination relieve a Party from liability for its
breach or non-performance of its obligations hereunder before such termination
or any obligations under this Agreement which by their terms expressly survive
termination; provided further to the extent a Consenting Creditor has a claim
for money damages for breach of this Agreement against the Company, such claim
shall be at the entity or entities which are obligated on such Consenting
Creditor’s Priority Guaranteed Notes or Legacy Notes, as applicable. For the
avoidance of doubt, termination of this Agreement on account of any Individual
Creditor Termination Event shall only be effective as to such terminating
Consenting Creditor, and this Agreement shall continue in full force and effect
as to all other Parties.

(g)    Automatic Stay. The Company acknowledges that the giving of notice of
termination by any Party pursuant to this Agreement shall not be a violation of
the automatic stay of section 362 of the Bankruptcy Code, and the Company hereby
waives to the fullest extent permitted by law, the applicability of the
automatic stay as it relates to any such notice being provided; provided that
nothing herein shall prejudice any Party’s rights to argue that the giving of
notice of termination was not proper under the terms of this Agreement.

 

22



--------------------------------------------------------------------------------

9.     TRANSFER OF CLAIMS.

(a)    Each Consenting Creditor agrees that, during the Restructuring Support
Period, it shall not sell, transfer, loan, issue, pledge, hypothecate, assign,
or otherwise dispose of (each, a “Transfer”) any of its Claims or any option
thereon or any right or interest therein or any other Claims against or
interests in the Company (collectively, the “Subject Claims”) (including grant
any proxies, deposit any Subject Claims into a voting trust or enter into a
voting agreement with respect to any such Subject Claims), unless the transferee
thereof either (i) is a Consenting Creditor, or (ii) before such Transfer,
agrees in writing for the benefit of the Parties to become a Consenting Creditor
and to be bound by all of the terms of this Agreement applicable to the
Consenting Creditors (including with respect to any and all Subject Claims it
already may hold against or in the Company before such Transfer) by executing a
joinder agreement substantially in the form attached hereto as Exhibit E (a
“Joinder Agreement”), and delivering an executed copy thereof within two
(2) Business Days following such execution to Skadden, Kramer Levin, Akin Gump
and Milbank (provided that if such transferee fails to timely deliver such
notice of Transfer, the transferor may provide such notice, and any notice so
delivered shall be deemed effective for purposes of this Section 9(a)), in which
event (1) the transferee shall be deemed to be a Consenting Creditor hereunder
to the extent of such transferred rights and obligations and all other Claims it
may own or control, and (2) the transferor shall be deemed to relinquish its
rights (and be released from its obligations, except for any claim for breach of
this Agreement that occurs prior to such Transfer and any remedies with respect
to such claim) under this Agreement to the extent of such transferred rights and
obligations. Each Consenting Creditor agrees that any Transfer of any Subject
Claims that does not comply with the terms and procedures set forth herein shall
be deemed void ab initio, and each other Party shall have the right to enforce
the voiding of such Transfer, provided, however, for the avoidance of doubt,
that upon any purchase, acquisition, or assumption by any Consenting Creditor of
any Subject Claims, such Subject Claims shall automatically be deemed to be
subject to all the terms of this Agreement. For the avoidance of doubt, if a
Consenting Creditor, acting in its capacity as a Qualified Marketmaker, acquires
a Claim from a holder of Claims that is not a Consenting Creditor, as
applicable, it may Transfer such Claim without the requirement that the
transferee be or become a Supporting Noteholder. For the avoidance of doubt, to
the extent that a Consenting Creditor’s Priority Guaranteed Notes or Legacy
Notes, or other securities issued by the Company may be loaned by such
Consenting Creditor (and consequently pledged, hypothecated, encumbered, or
rehypothecated by) as part of customary securities lending arrangements (each
such arrangement, a “Customary Securities Lending Arrangement”), and such
Customary Securities Lending Arrangement does not adversely affect such Party’s
ability to timely satisfy any of its obligations under this Agreement or the
Backstop Commitment Agreement, such Customary Securities Lending Arrangement
shall not be deemed a Transfer hereunder.

(b)    Notwithstanding anything to the contrary herein, a Consenting Creditor
may Transfer its Claims to an entity that is acting in its capacity as a
Qualified Marketmaker without the requirement that the Qualified Marketmaker
become a Party; provided, however, that (i) such Qualified Marketmaker must
Transfer such right, title or interest by five (5) Business Days prior to the
Voting Deadline and (ii) the transferee of such Claims from the Qualified
Marketmaker shall become a Consenting Creditor hereunder and comply in all
respects with the terms of this Agreement (including executing and delivering a
Joinder) and (iii) notwithstanding anything to

 

23



--------------------------------------------------------------------------------

the contrary in this Agreement, to the extent that a Consenting Creditor, acting
in its capacity as a Qualified Marketmaker, acquires any Claims from a holder of
such claims that is not a Consenting Creditor, such Qualified Marketmaker may
Transfer such Claims without the requirement that the transferee be or become a
Consenting Creditor.

(c)    Additional Subject Claims. Each Consenting Creditor agrees that if a
Consenting Creditor acquires or owns additional Subject Claims (other than in
its capacity as a Qualified Marketmaker), then without any further action such
Subject Claims shall be subject to this Agreement (including the obligations of
the Consenting Creditors under this Section 9).

(d)    Forbearance. During the Restructuring Support Period, each Consenting
Creditor agrees to forbear from the exercise of its rights (including any right
of set-off) or remedies it may have under any of the Indentures and any
agreement contemplated thereby or executed in connection therewith, as
applicable, and under applicable U.S. or non-U.S. law or otherwise in a manner
inconsistent with this Agreement, in each case, with respect to any breaches,
defaults, events of defaults or potential defaults by the Company. Each
Consenting Creditor specifically agrees that this Agreement constitutes a
direction to any of the Indenture Trustees to refrain from exercising any remedy
available or power conferred to the Indenture Trustees against the Company or
any of its assets except as necessary to effectuate the Restructuring (including
the Plan). For the avoidance of doubt, nothing in this paragraph (d) shall
restrict or limit the Consenting Creditors or the Indenture Trustees, as
applicable, from taking any action permitted or required to be taken hereunder
for the purposes of the Restructuring.

(e)    nothing in this Agreement shall impose any obligation on the Company to
issue any “cleansing” letter or otherwise publicly disclose information for the
purpose of enabling a Consenting Creditor to Transfer any Subject Claims.

10.    DISCLOSURE; PUBLICITY. To the extent reasonably practicable, the Company
shall submit drafts to Kramer Levin, Akin Gump and Milbank of any press releases
regarding the Restructuring at least two (2) Business Days prior to making any
such disclosure. Except as required by applicable law, rule, or regulation and
notwithstanding any provision of any other agreement between the Company and
such Consenting Creditor to the contrary, no Party or its advisors shall
disclose to any Person (including, for the avoidance of doubt, any other
Consenting Creditor), other than advisors to the Company and the Consenting
Creditors, the principal amount or percentage of any Claims against the Company
held by any Consenting Creditor without such Consenting Creditor’s prior written
consent; provided that (a) if such disclosure is required by law, subpoena, or
other legal process or regulation, the disclosing Party shall afford the
relevant Consenting Creditor a reasonable opportunity to review and comment
before such disclosure and shall take commercially reasonable measures to limit
such disclosure, (b) the foregoing shall not prohibit the disclosure of the
aggregate percentage or aggregate outstanding principal amount of Priority
Guaranteed Notes held by all the Consenting Priority Guaranteed Noteholders or
Legacy Notes held by all the Consenting Legacy Noteholders and (c) any Party may
disclose information requested by a regulatory authority with jurisdiction over
its operations to such authority on a confidential basis without limitation or
notice to any other Party. Notwithstanding the provisions in this Section 10,
any Party may disclose a Consenting Creditor’s individual holdings if consented
to in writing by such Consenting Creditor.

 

24



--------------------------------------------------------------------------------

11.    AMENDMENTS AND WAIVERS.

(a)    Except as otherwise expressly set forth herein, this Agreement (including
any exhibits or schedules hereto) may not be waived, modified, amended, or
supplemented except in a writing signed by the Company and the Requisite
Consenting Creditors (with email exchanged between the Skadden, Kramer Levin,
Akin Gump and Milbank being sufficient).

(b)    Notwithstanding Section 11(a):

(i)    any waiver, modification, amendment or supplement to Section 8(c) or this
Section 11 shall require the written consent of all the Parties;

(ii)    any modification, amendment, or supplement to the definition of
“Requisite Consenting Creditors” shall require the written consent of each
Consenting Creditor and Parent;

(iii)    any modification, amendment, or supplement to the definition of
“Requisite Consenting Priority Guaranteed Noteholders” shall require the written
consent of each Consenting Priority Guaranteed Noteholder and Parent;

(iv)    any modification, amendment, or supplement to the definition of
“Requisite Consenting Legacy Noteholders” shall require the written consent of
each Consenting Legacy Noteholder and Parent;

(v)    any waiver, modification, amendment, supplement or waiver to any
Definitive Document that is in effect in accordance with the terms thereof shall
be governed as set forth in such Definitive Document;

(vi)    any modification, amendment, or supplement that adversely affects any of
the rights or obligations (as applicable) granted to a specific Consenting
Creditor hereunder (and in the Restructuring Term Sheet) more adversely than
other affected Consenting Creditors, such amendment, modification, waiver or
supplement shall also require the written consent of such adversely affected
Consenting Creditor.

The waiver of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as expressly provided herein, no failure
on the part of any Parties to exercise, and no delay in exercising, any right,
power or remedy under this Agreement shall operate as a waiver of any such
right, power or remedy or any provision of this Agreement, nor shall any single
or partial exercise of such right, power or remedy by any Parties preclude any
other or further exercise of such right, power or remedy or the exercise of any
other right, power or remedy by such Parties.

12.    EFFECTIVENESS. This Agreement shall become effective and binding upon
(i) the Company and the Consenting Creditors upon the occurrence of the Support
Date (with respect to such Consenting Creditors who have executed this Agreement
as of the Support Date), and (ii) for signatories thereafter upon the execution
and delivery by such Party of an executed

 

25



--------------------------------------------------------------------------------

signature page hereto; provided, signature pages and Joinder Agreements executed
by Consenting Creditors shall be delivered to (a) other Consenting Creditors in
a redacted form that removes such Consenting Creditors’ beneficially owned
outstanding principal amount of Priority Guaranteed Notes or Legacy Notes, and
(b) the Company, Skadden, Kramer Levin and Milbank in an unredacted form, to be
held on a professionals’ eyes only basis to the maximum extent under applicable
law.

13.    GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

(a)    This Agreement shall be construed and enforced in accordance with, and
the rights of the Parties shall be governed by, the laws of the State of New
York, without giving effect to the conflict of laws principles thereof. The
Parties irrevocably agree that any legal action, suit, or proceeding (each, a
“Proceeding”) arising out of or relating to this Agreement brought by any Party
or its successors or assigns shall be brought and determined exclusively in the
Bankruptcy Court, and the Parties hereby irrevocably and generally submit to the
exclusive jurisdiction of the Bankruptcy Court with respect to any Proceeding
arising out of or relating to this Agreement and the Restructuring. The Parties
agree not to commence any Proceeding relating hereto or thereto except in the
Bankruptcy Court. The Parties further agree that notice as provided in
Section 24 shall constitute sufficient service of process and the Parties
further waive any argument that such service is insufficient. The Parties hereby
irrevocably and unconditionally waive and agree not to assert that a Proceeding
in the Bankruptcy Court is brought in an inconvenient forum, the venue of such
Proceeding is improper, or that the Bankruptcy Court lacks authority to enter a
final order pursuant to Article III of the United States Constitution.

(b)    THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

14.    SPECIFIC PERFORMANCE/REMEDIES. It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (including
attorneys’ fees and costs) as a remedy of any such breach, without the necessity
of proving the inadequacy of money damages as a remedy. The Parties hereby waive
any requirement for the security or posting of any bond in connection with such
remedies.

15.    SURVIVAL. Notwithstanding the termination of this Agreement pursuant to
Section 8, Sections 1, 13 –25, and 26 – 28 shall survive such termination and
shall continue in full force and effect in accordance with the terms hereof;
provided that any liability of a Party for failure to comply with the terms of
this Agreement shall survive such termination.

16.    HEADINGS. The headings of the sections, paragraphs, and subsections of
this Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement.

 

26



--------------------------------------------------------------------------------

17.    NO WAIVER OF PARTICIPATION AND PRESERVATION OF RIGHTS. Nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s
rights, remedies, claims, and defenses or any waiver of any rights such Party
may have under any subordination or intercreditor agreement, and the Parties
expressly reserve any and all of their respective rights, remedies, claims, and
defenses, except as expressly provided herein and subject to the transactions
contemplated hereby. Except as contemplated by this Agreement and in any
amendment hereto, nothing herein is intended to, or does, in any manner waive,
limit, impair or restrict the ability of each of the Parties to (a) consult with
any of the other Parties, or (b) fully participate in the Chapter 11 Cases.
Without limiting the foregoing sentence in any way, if the Restructuring is not
consummated, or if this Agreement is terminated for any reason other than the
occurrence of the Effective Date, nothing shall be construed herein as a waiver
by any Party of any or all of such Party’s rights, remedies, claims and defenses
and the Parties expressly reserve any and all of their respective rights,
remedies, claims and defenses.

18.    SUCCESSORS AND ASSIGNS; SEVERABILITY. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors,
permitted assigns, heirs, executors, administrators, and representatives;
provided that nothing contained in this Section 18 shall be deemed to permit
Transfers of the outstanding principal amounts of any Claims other than in
accordance with the express terms of this Agreement. If any provision of this
Agreement, or the application of any such provision to any Person or
circumstance, shall be held invalid or unenforceable, in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect. Upon any such determination of invalidity,
the Parties shall negotiate in good faith to modify this Agreement so as to
effectuate the original intent of the Parties as closely as possible in a
reasonably acceptable manner so that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible including
with respect to the economic outcome for the Consenting Creditors.

19.    SEVERAL, NOT JOINT, OBLIGATIONS. The agreements, representations, and
obligations of the Parties under this Agreement are, in all respects, several
and not joint.

20.    ACCESSION. After the date hereof, additional holders of (A) outstanding
principal amounts of the Priority Guaranteed Notes may become Consenting
Priority Guaranteed Noteholders, and (B) outstanding principal amounts of the
Legacy Notes may become Consenting Legacy Noteholders by agreeing in writing to
be bound by the terms of this Agreement by executing a Joinder Agreement and
delivering such Joinder Agreement in accordance with Sections 9 and 24 hereof.

21.    RELATIONSHIP AMONG PARTIES. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other Person
shall be a third-party beneficiary hereof. No Party shall have any
responsibility for the transfer, sale, purchase, or other disposition of
securities by any other entity (other than any beneficial owner with respect to
which it has investment or voting discretion over such security), including with
respect to the Priority Guaranteed Notes or Legacy Notes, by virtue of this
Agreement. No prior history, pattern, or practice of sharing confidences among
the Parties shall in any way affect or negate this

 

27



--------------------------------------------------------------------------------

understanding and agreement. The Parties have no agreement, arrangement, or
understanding with respect to acting together for the purpose of acquiring,
holding, voting, or disposing of any securities of the Company and do not
constitute a “group” within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934, as amended.

22.    PRIOR NEGOTIATIONS; ENTIRE AGREEMENT. This Agreement, including the
exhibits and schedules hereto (including the Restructuring Term Sheet),
constitutes the entire agreement of the Parties, and supersedes all other prior
negotiations regarding the subject matters hereof and thereof, except that the
Parties acknowledge that any confidentiality agreements executed between the
Company and any Consenting Creditor before the execution of this Agreement by
such Consenting Creditor, and all intercreditor agreements, shall continue in
full force and effect.

23.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same agreement. Execution copies of this Agreement
delivered by facsimile or PDF shall be deemed to be an original for the purposes
of this paragraph.

24.    NOTICES. All notices hereunder shall be deemed given if in writing and
delivered, if contemporaneously sent by electronic mail, facsimile, courier or
by registered or certified mail (return receipt requested) to the following
addresses and facsimile numbers or such other addresses of which notice is given
pursuant hereto:

(a)    if to the Company, to:

Noble Corporation plc

13135 Dairy Ashford Rd., Ste. 800

Sugar Land, TX 77478

Attention:     William Turcotte

E-mail:         wturcotte@noblecorp.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Drive

Chicago, IL 60606

Attention:    George Panagakis

Facsimile:   (312) 407-8586

E-mail:        george.panagakis@skadden.com

and

 

28



--------------------------------------------------------------------------------

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

Attention:    Mark A. McDermott and Jason N. Kestecher

Facsimile:   (917) 777-2230

E-mail:        mark.mcdermott@skadden.com, jason.kestecher@skadden.com

(b)    if to a Priority Guaranteed Noteholder or a transferee thereof, to the
addresses, facsimile numbers, or e-mail addresses set forth below such Priority
Guaranteed Noteholder’s signature hereto (or as directed by any transferee
thereof), as the case may be, with a copy (which shall not constitute notice)
to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:    Thomas Mayer and Stephen Zide

Facsimile:    (212) 715-8000

E-mail:         tmayer@kramerlevin.com, szide@kramerlevin.com

Akin Gump LLP

Level 8, 10 Bishops Square

London, E1 6EG

United Kingdom

Attention:    James Terry and Jakeob Brown

Facsimile:    +44 20 7012 9600

E-mail:         james.teryy@akingump.com, jakeob.brown@akingump.com

(c)    if to a Legacy Noteholder or a transferee thereof, to the addresses,
facsimile numbers, or e-mail addresses set forth below such Legacy Noteholder’s
signature hereto (or as directed by any transferee thereof), as the case may be,
with a copy (which shall not constitute notice) to:

Milbank LLP

55 Hudson Yards

New York, NY 10001-2163

Attention:    Evan Fleck and Matthew Brod

Facsimile:    (212) 822-5567

E-mail:         efleck@milbank.com, mbrod@milbank.com

Any notice given by mail, or courier shall be effective when received. Any
notice given by facsimile or electronic mail shall be effective upon
transmission.

25.    NO SOLICITATION; ADEQUATE INFORMATION. This Agreement is not and shall
not be deemed to be a solicitation for consents to the Plan. The votes of the
holders of claims against the Company will not be solicited until such holders
that are entitled to vote on the Plan have received the Plan, the Disclosure
Statement approved by the Bankruptcy Court, related ballots, and other required
solicitation materials.

 

29



--------------------------------------------------------------------------------

26.    NO ADMISSIONS. This Agreement shall in no event be construed as, or
deemed to be evidence of, an admission or concession on the part of any Party of
any claim or fault or liability or damages whatsoever. Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims and defenses which it has asserted or could assert. No
Party shall have, by reason of this Agreement, a fiduciary relationship in
respect of any other Party or any Person, or the Company, and nothing in this
Agreement, expressed or implied, is intended to, or shall be construed as to,
impose upon any Party any obligation in respect of this Agreement except as
expressly set forth herein. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties. To
the extent applicable under Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, (a) this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms, and (b) this Agreement, the Restructuring Term Sheet and the Plan
shall not be construed as or be deemed to be evidence of an admission or
concession on the part of any Party of any claim, fault, liability or damages
whatsoever. Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it
has asserted or could assert.

27.    BUSINESS DAY CONVENTION. When a period of days under this agreement ends
on a Saturday, Sunday, or any legal holiday as defined in Bankruptcy Rule
9006(a), then such period shall be extended to the specified hour of the next
Business Day.

28.    REPRESENTATION BY COUNSEL. The Parties agree that they have been
represented by legal counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding,
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document.

29.    FIDUCIARY DUTIES. Nothing herein shall require the Company or its
subsidiaries or affiliates or any of their respective directors, managers,
officers or members, as applicable (each in such person’s capacity as a
director, manager, officer or member), to take any action, or to refrain from
taking any action, to the extent that taking such action or refraining from
taking such action would be inconsistent with, or cause such party to breach,
such party’s fiduciary obligations under applicable law; provided, however, that
the Company shall provide three (3) Business Days’ notice to the extent
reasonably practicable to the Ad Hoc Group of Priority Guaranteed Noteholders
and the Ad Hoc Group of Legacy Noteholders (with email to Kramer Levin and
Milbank being sufficient) prior to taking any action or refraining from taking
any action in reliance on this Section 29.

[Signature pages follow.]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

Noble Corporation plc, for itself and each of its direct and indirect
subsidiaries By:  

 

  Name:   Title:

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

[CONSENTING CREDITOR] By:  

 

  Name:   Title:

Principal Amount of Beneficially Owned Priority Guaranteed Notes: $            

Principal Amount of Beneficially Owned Legacy Notes: $            

 

Notice Address:

 

 

 

Fax:  

 

Attention:  

 

E-mail:  

 

 

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Company Entities

Noble Corporation plc

Bully 1 (Switzerland) GmbH

Bully 2 (Switzerland) GmbH

Noble 2018-I Guarantor LLC

Noble 2018-II Guarantor LLC

Noble 2018-III Guarantor LLC

Noble 2018-IV Guarantor LLC

Noble BD LLC

Noble Cayman Limited

Noble Cayman SCS Holding Limited

Noble Contracting II GmbH

Noble Corporation

Noble Corporation Holdings Limited

Noble Corporation Holding LLC

Noble Drilling (Guyana) Inc.

Noble Drilling (TVL) Limited

Noble Drilling (U.S.) LLC

Noble Drilling Americas LLC

Noble Drilling Exploration Company

Noble Drilling Holding LLC

Noble Drilling International GmbH

Noble Drilling NHIL LLC

Noble Drilling Services Inc.

Noble DT LLC

Noble FDR Holdings Limited

Noble Holding (U.S.) LLC

Noble Holding International Limited

Noble Holding UK Limited

Noble International Finance Company

Noble Leasing (Switzerland) GmbH

Noble Leasing III (Switzer-land) GmbH

Noble Resources Limited

Noble SA Limited

Noble Services International Limited

Noble Rig Holding I Limited

Noble Rig Holding II Limited

Noble Asset Mexico LLC

Noble Bill Jennings LLC

Noble Earl Frederickson LLC

Noble Mexico Limited



--------------------------------------------------------------------------------

Exhibit B

Restructuring Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

NOBLE

RESTRUCTURING TERM SHEET

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF ANY CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE OR ANY OTHER PLAN OF REORGANIZATION OR SIMILAR PROCESS UNDER ANY
OTHER APPLICABLE LAW. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS, PROVISIONS OF THE BANKRUPTCY CODE AND/OR OTHER
APPLICABLE LAWS. NOTHING CONTAINED IN THIS TERM SHEET SHALL BE AN ADMISSION OF
FACT OR LIABILITY OR BE DEEMED BINDING ON ANY OF THE PARTIES HERETO. THIS TERM
SHEET IS FOR SETTLEMENT DISCUSSION PURPOSES ONLY, IS SUBJECT TO RULE 408 OF THE
FEDERAL RULES OF EVIDENCE, AND CANNOT BE DISCLOSED TO ANY OTHER PERSON OR ENTITY
WITHOUT THE CONSENT OF THE PARTIES. THIS TERM SHEET DOES NOT ADDRESS ALL TERMS
THAT WOULD BE REQUIRED IN CONNECTION WITH THE RESTRUCTURING, AND ENTRY INTO ANY
BINDING AGREEMENT IS SUBJECT TO, AMONG OTHER THINGS, THE EXECUTION OF DEFINITIVE
DOCUMENTATION.

 

I.    OVERVIEW

 

Term

  

Description

Overview of the Restructuring   

This term sheet (the “Restructuring Term Sheet”) sets forth certain elements of
a restructuring (the “Restructuring”) to be implemented through a chapter 11
plan1 (the “Plan”) for Noble Corporation plc and certain of its subsidiaries and
affiliates (collectively, the “Debtors” or the “Company”)2 in connection with
chapter 11 bankruptcy cases filed in U.S. Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”). The Restructuring provides for the
equitization of all the Company’s unsecured notes.

 

The Ad Hoc Guaranteed Group3 and the Ad Hoc Legacy Group4 will work with the
Company to negotiate and enter into a support agreement for the Restructuring on
the terms set forth in this Restructuring Term Sheet, to which this term sheet
will be an exhibit (the “Restructuring Support Agreement5”).

 

1 

[Ad Hoc Guaranteed Group and Company, in consultation with the Ad Hoc Legacy
Group, to discuss implementation, UK law, and related issues.]

2 

Filing entities set forth on Exhibit A to the Restructuring Support Agreement.

3 

“Ad Hoc Guaranteed Group” means that ad hoc group of noteholders represented by
Kramer Levin Naftalis & Frankel LLP, Akin Gump LLP and Ducera Partners.

4 

“Ad Hoc Legacy Group” means that ad hoc group of noteholders represented by
Milbank LLP and Houlihan Lokey.

5 

All terms used but not defined herein shall have the meaning ascribed to such
terms in the Restructuring Support Agreement.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exit Financing   

The Company’s exit from chapter 11 will be funded through (i) the entry into the
Exit Revolver (defined below), and (ii) the issuance of the Second Lien Notes
and New Shares pursuant to the Rights Offering (defined below).

 

Exit Revolving Credit Facility

 

In connection with the Company’s exit from bankruptcy and the consummation of
the Restructuring, the Company will enter into a new revolving credit facility
(the “Exit Revolver”) in the amount of $675 million on a first lien secured
basis. A summary of the principal terms of the Exit Revolver are set forth in
Exhibit A, attached hereto.

 

Second Lien Notes

 

In connection with the Company’s exit from bankruptcy and the consummation of
the Restructuring, the Company6 will issue [$200]7 million in notes (the “Second
Lien Notes” and together with the Exit Revolver, the “Exit Facilities”) secured
by a second lien on the assets pledged under the Exit Revolver. A summary of the
principal terms of the Second Lien Notes is set forth in Exhibit B, attached
hereto.

 

Rights Offering

 

The Second Lien Notes shall be funded upon the Company’s emergence from chapter
11 pursuant to a rights offering of Second Lien Notes (and New Shares, as
described below) (the “Rights Offering”). To facilitate the Restructuring, the
Ad Hoc Guaranteed Group and the Ad Hoc Legacy Group will negotiate and, subject
to the occurrence of the Support Date (as defined in the Restructuring Support
Agreement) and approval by the Bankruptcy Court, enter into an agreement to
backstop the Rights Offering (the “Backstop Commitment Agreement”), subject to
completion of definitive documentation which shall be in form and substance
reasonably acceptable to the Company, the Ad Hoc Guaranteed Group and the Ad Hoc
Legacy Group.

 

Subject to the Ad Hoc Guaranteed Group Holdback (defined below), 58% of the
Second Lien Notes offered in connection with the Rights Offering (such amount,
the “Guaranteed Notes Allocation”) shall be offered to the holders of Guaranteed
Notes.8 The Guaranteed Notes Allocation shall be fully backstopped by the
members of the Ad Hoc Guaranteed Group, provided, however, that in connection
with an undersubscription of the

 

6 

Issuing entity TBD.

7 

NTD: Amount of second lien notes to equal $200mm plus principal amount of second
lien notes issued through Backstop Premium.

8 

The “Guaranteed Notes” are the 7.875% notes due 2026, issued pursuant to the
Indenture dated as of January 31, 2018.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

                    

 

Guaranteed Notes Allocation, the Ad Hoc Legacy Group shall have the exclusive
right to purchase the first $6 million of Second Lien Notes that were
unsubscribed under the Guaranteed Notes Allocation before the Ad Hoc Guaranteed
Group backstop is implemented (the “Undersubscription Rights”).

 

Subject to the Ad Hoc Legacy Group Holdback (defined below), 42% of the Second
Lien Notes offered in connection with the Rights Offering (such amount, the
“Legacy Notes Allocation”) shall be offered to the holders of Legacy Notes.9 10
The Legacy Notes Allocation shall be fully backstopped by the members of the Ad
Hoc Legacy Group.

 

Each holder that participates in the Rights Offering in respect of the
Guaranteed Notes Allocation shall receive its pro rata share (based on the
amount of such holder’s Guaranteed Notes claim or Undersubscription Rights, as
applicable) of 17.4% of the New Shares of the reorganized Company (subject to
dilution by Warrants and the MIP (each as defined below)). Each holder that
participates in the Rights Offering in respect of the Legacy Notes Allocation
shall receive its pro rata share (based on the amount of such holder’s Legacy
Notes claim) of 12.6% of the New Shares in the reorganized Company (subject to
dilution by Warrants and the MIP).

 

The members of the Ad Hoc Guaranteed Group shall have the exclusive right and
obligation to purchase 37.5% of the Guaranteed Notes Allocation (such amount,
the “Ad Hoc Guaranteed Group Holdback”); in addition to participating in the Ad
Hoc Guaranteed Group Holdback, the members of the Ad Hoc Guaranteed Group shall
be permitted to participate in the Rights Offering, together with the holders of
Guaranteed Notes that are not members of the Ad Hoc Guaranteed Group, with
respect to the remainder of the Guaranteed Notes Allocation. The members of the
Ad Hoc Legacy Group shall have the exclusive right and obligation to purchase
37.5% of the Legacy Notes Allocation (such amount, the “Ad Hoc Legacy Group
Holdback”); in addition to participating in the Ad Hoc Legacy Group Holdback,
the members of the Ad Hoc Legacy Group shall be permitted to participate in the
Rights Offering, together with the holders of Legacy Notes that are not members
of the Ad Hoc Legacy Group, with respect to the remainder of the Legacy Notes
Allocation.

 

9 

The “Legacy Notes” consist of (i) 4.90% notes due 2020, issued pursuant to the
Fifth Supplemental Indenture dated as of January 31, 2018; (ii) 4.625% notes due
2021, issued pursuant to the Fifth Supplemental Indenture dated as of
January 31, 2018; (iii) 3.95% notes due 2022 issued pursuant to the Fifth
Supplemental Indenture dated as of January 31, 2018; (iv) 7.75% notes due 2024,
issued pursuant to the Second Supplemental Indenture dated as of December 28,
2016; (v) 7.95% notes due 2025, issued pursuant to the First Supplemental
Indenture dated as of March 16, 2015; (vi) 6.20% notes due 2040, issued pursuant
to the Second Supplemental Indenture dated as of July 26, 2010; (vii) 6.05%
notes due 2041, issued pursuant to the Third Supplemental Indenture dated as of
February 3, 2011; (viii) 5.25% notes due 2042, issued pursuant to the Fourth
Supplemental Indenture dated as of February 10, 2012; and (ix) 8.95% notes due
2045, issued pursuant to the First Supplemental Indenture dated as of March 16,
2015.

10 

Any allowed claims of the Paragon Litigation Trust shall be permitted to
participate in the Legacy Notes Allocation of the Rights Offering.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  

The Ad Hoc Guaranteed Group shall receive a backstop premium (the “Ad Hoc
Guaranteed Group Backstop Premium”), paid-in-kind, of (a) Second Lien Notes
equal to 8% of the amount of the Guaranteed Notes Allocation and (b) New Shares,
in each case, as provided herein. The Ad Hoc Legacy Group shall receive a
backstop premium (the “Ad Hoc Legacy Group Backstop Premium”), paid-in-kind, of
(x) Second Lien Notes equal to 8% of the amount of the Legacy Notes Allocation
and (y) New Shares, in each case, as provided herein. The amount of New Shares
(defined below) of the reorganized Company comprising the Ad Hoc Guaranteed
Group Backstop Premium and the Ad Hoc Legacy Group Backstop Premium is
equivalent to an aggregate of 2.4% of the New Shares in the reorganized Company
(the “New Share Component”) (subject to dilution by the Warrants and the MIP).
The Ad Hoc Guaranteed Group shall be entitled to 58% of the New Share Component;
the Ad Hoc Legacy Group shall be entitled to 42% of the New Share Component.

 

The Ad Hoc Guaranteed Group Backstop Premium and Ad Hoc Legacy Group Backstop
Premium shall be paid free and clear of any withholding or deductions on account
of taxes and the parties shall treat such amounts as paid by the Debtors in
exchange for the issuance of a put right to the Debtors with respect to the
Rights Offering.

 

A summary of certain principal terms of the Backstop Commitment Agreement and
the Rights Offering is set forth in the Backstop Term Sheet, attached hereto as
Exhibit C.

Joinders to Restructuring Support Agreement    For a period of at least 14
calendar days beginning upon the execution of the Restructuring Support
Agreement (the “Backstop Joinder Period”), the Ad Hoc Guaranteed Group and the
Ad Hoc Legacy Group (together the “Initial Backstop Parties”) shall offer the
opportunity to participate in the backstop to all qualifying holders of
(a) Guaranteed Notes, (b) Legacy Notes, and (c) Paragon Litigation Claims
against Noble Holding International Limited that have been agreed by the Company
and the Paragon Litigation Trust (the “Agreed Paragon Litigation Claims”).11 The
Backstop Joinder Period may be extended at the election of the Ad Hoc Guaranteed
Group, Ad Hoc Legacy Group and the Company. All Joining Parties shall be
required to join the Restructuring Support Agreement.12

 

11 

Holders of Guaranteed Notes who join the backstop are referred to as “Joining
Guaranteed Parties.” Holders of Legacy Notes and Agreed Paragon Litigation
Claims who join the backstop are referred to as “Joining Legacy Parties.” The
Joining Guaranteed Parties and the Joining Legacy Parties are referred to as the
“Joining Parties.” In order to qualify any such holder must be a “qualified
institutional buyer” (as defined in Rule 144) (“QIB”) or an institutional
“accredited investor” under Rule 501(a) (“IAI”).

12 

Process to obtain additional backstop parties to be discussed.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  

The Ad Hoc Guaranteed Group shall determine the allocation to the Joining
Guaranteed Parties and the Ad Hoc Legacy Group shall determine the allocation to
the Joining Legacy Parties, respectively, of all or a portion of the backstop
and any economic terms thereof, provided, however, any such allocation shall
provide the same pro rata treatment to all Joining Guaranteed Parties or Joining
Legacy Parties, as applicable.

 

The Ad Hoc Guaranteed Group and Ad Hoc Legacy Group shall provide the Debtors’
advisors with not less frequently than daily updates providing detail regarding
the status of all joinder discussions, including all economic terms of any
joinder.

 

II.    TREATMENT

 

Claim

  

Proposed Treatment

Administrative, Priority Tax, and Other Priority Claims    On or as soon as
practicable after the effective date of the Plan (the “Effective Date”), in full
and final satisfaction, compromise, settlement, release, and discharge of and in
exchange for any allowed administrative, priority tax, or other priority claim
(the “Administrative and Priority Claims”), such Administrative and Priority
Claims shall be paid in full in cash or in the ordinary course of business as
and when due, or otherwise receive treatment consistent with the provisions of
section 1129(a) of the Bankruptcy Code. Other Secured Claims    On or as soon as
practicable after the Effective Date, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for any
secured claim that is not an Administrative and Priority Claim (an “Other
Secured Claim”), the holder of such Other Secured Claim shall receive
(i) payment in cash in an amount equal to such Other Secured Claim, (ii) the
collateral securing such Other Secured Claim, or (iii) such other treatment so
as to render such Other Secured Claim unimpaired pursuant to section 1124 of the
Bankruptcy Code. Revolving Credit Facility    On or as soon as practicable after
the Effective Date, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for any claims held by the lenders
(the “RCF Lenders”) under the Company’s Revolving Credit Agreement, dated as of
December 21, 2017, among Noble Holding UK Limited, as parent guarantor, Noble
Cayman Limited, as borrower, and certain other designated borrowers and
subsidiary guarantors, and JPMorgan Chase Bank, N.A., as administrative agent
(the “RCF”), the RCF Lenders will be paid in full in cash with the proceeds of
the Exit Facilities.13

 

13 

Subject to revision to the extent that all lenders are not participating in the
Exit Revolver.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Guaranteed Notes Claims    On or as soon as practicable after the Effective
Date, in full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for any claim arising under the outstanding
Guaranteed Notes (a “Guaranteed Notes Claim”), the holders of such Guaranteed
Notes Claims shall receive (i) their pro rata share of 63.5% of the New Shares
of the Reorganized Company (subject to dilution by Warrants and the MIP); and
(ii) the right to participate in the Rights Offering to the extent set forth
herein. Legacy Notes Claims and Paragon Litigation Claims    On or as soon as
practicable after the Effective Date, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for any
allowed claims of the Paragon Litigation Trust against Noble Holding
International Limited, and any claims arising under the outstanding Legacy
Notes, the holders of such claims shall receive (i) their pro rata share of 4.1%
of the New Shares of the Reorganized Company (subject to dilution by the
Warrants and the MIP); (ii) their pro rata share of 7-year warrants with Black
Scholes protection for 12.5% of the fully diluted New Shares of the Reorganized
Company (subject to dilution by the MIP, the Tranche 2 Warrants, and the Tranche
3 Warrants) struck at the price that would result in payment of the Guaranteed
Notes in full at par plus accrued interest as of the Petition Date (the “Tranche
1 Warrants”); (iii) their pro rata share of 7-year warrants with Black Scholes
protection for 12.5% of the fully diluted New Shares of the Reorganized Company
(subject to dilution by the MIP and the Tranche 3 Warrants) struck at the price
of 120% the price that would result in payment of the Guaranteed Notes in full
at par plus accrued interest as of the Petition Date (the “Tranche 2 Warrants”);
and (iv) the right to participate in the Rights Offering to the extent set forth
herein. Trade Claims and Other Unsecured Claims   

All trade-related claims will be unimpaired in connection with the
Restructuring.

 

The treatment of other general unsecured claims will be negotiated and agreed as
among the Ad Hoc Guaranteed Group, the Ad Hoc Legacy Group, and the Company.

Intercompany Claims    On or as soon as practicable after the Effective Date, in
full and final satisfaction, compromise, settlement, release, and discharge of
and in exchange for any claims held by any Debtor against any other Debtor or
affiliate (an “Intercompany Claim”), such Intercompany Claims will be, at the
option of the Ad Hoc Guaranteed Group, in consultation with the Ad Hoc Legacy
Group, either (a) reinstated, (b) settled or (c) cancelled without any
distribution on account of such Intercompany Claims. Intercompany Interests   
On or as soon as practicable after the Effective Date, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for all equity interests held by a Debtor in any other Debtor, such

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   equity interests will be, at the option of the Ad Hoc Guaranteed Group, in
consultation with the Ad Hoc Legacy Group, either (a) reinstated or
(b) cancelled without any distribution on account of such equity interests.14
Section 510(b) Claims    Any Claims arising under section 510(b) of the
Bankruptcy Code shall be discharged without any distribution. Existing Equity   

On or as soon as practicable after the Effective Date, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for each existing equity interest of the Company (the “Existing Equity
Interests”), such Existing Equity Interests shall, as determined by the Company
with the consent of the Ad Hoc Guaranteed Group and the Ad Hoc Legacy Group (not
to be unreasonably withheld, conditioned or delayed), either:

 

(i) (A) In the event that the class of Existing Equity Interests under the Plan
votes to reject the Plan, be extinguished and receive no recovery; or (B) in the
event that the class of Existing Equity Interests under the Plan votes to
approve the Plan, be diluted such that the holders of Existing Equity Interests
shall receive 5-year warrants (the “Tranche 3 Warrants” and together with the
Tranche 1 Warrants and Tranche 2 Warrants, the “Warrants”) for 4% of the
fully-diluted New Shares in the Reorganized Company (subject to dilution by the
MIP) struck at the price of the amount that would result in payment in full at
par of the Legacy Notes plus accrued interest as of the Petition Date, with no
Black Scholes protection; or

 

(ii)  the Tranche 3 Warrants.

 

The Warrants shall require cashless exercise to the extent necessary to comply
with applicable securities law.

III.    ADDITIONAL MATERIAL TERMS OF THE RESTRUCTURING

 

Term

  

Description

Restructuring Documents    Any and all agreements, instruments, pleadings,
orders, and other documents, including the Backstop Commitment Agreement,
Backstop Commitment Agreement Motion, Backstop Commitment Agreement Order, Plan,
Confirmation Order, Disclosure Statement, Disclosure Statement Order, the
Warrants, Exit Facilities documentation, and all related exhibits, schedules,
supplements, appendices, annexes, and attachments thereto that are utilized to
implement or effectuate, or that

 

14 

The cancellation of any intercompany interest shall be subject to (i) the “Tax
Structuring” provisions of this Restructuring Term Sheet, and (ii) the
cross-border implementation and the tax structuring conditions precedent to the
Effective Date.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   otherwise relate to, the Restructuring or the Restructuring Support Agreement
(the “Restructuring Documents”) shall be consistent in all respects with the
Restructuring Support Agreement and this Restructuring Term Sheet and otherwise
reasonably acceptable to the Company, the Ad Hoc Guaranteed Group and the Ad Hoc
Legacy Group; provided, however, that the documentation concerning the corporate
governance of the Reorganized Debtors, documentation concerning the tax
structuring of the Reorganized Debtors, and documentation concerning the MIP
shall be consistent in all respects with the Restructuring Support Agreement and
this Restructuring Term Sheet and otherwise reasonably acceptable to the Company
and the Ad Hoc Guaranteed Group, in consultation with the Ad Hoc Legacy Group;
provided, further, that (i) the documentation concerning the corporate
governance of the Reorganized Debtors shall contain customary protections for
minority shareholders15 which shall be reasonably acceptable to the Company, the
Ad Hoc Legacy Group and the Ad Hoc Guaranteed Group, and (ii) the documentation
concerning the tax structuring of the Reorganized Debtors or the tax treatment
of the transactions contemplated by the Restructuring Documents shall not alter
or amend the economic terms of the Agreement. Reorganized Noble Equity Interests
  

On the Effective Date, the Reorganized Company shall issue new ordinary shares
(the “New Shares”) in accordance with the terms of the Plan and any organization
documents of the Reorganized Company, without the need for any further corporate
or member action.16

 

The New Shares issued pursuant to the Plan will be issued in reliance on the
exemption from the registration requirements of the federal securities laws
pursuant to section 1145 of the Bankruptcy Code (the “Section 1145 Exemption”)
and be freely transferable under applicable securities laws without further
registration, subject to certain restrictions on affiliates and underwriters
under applicable securities laws.

 

The Second Lien Notes and New Shares issued pursuant to the Rights Offering will
be issued in reliance on the Section 1145 Exemption to the maximum extent
possible and, to the extent the Section 1145 Exemption is unavailable, will be
issued only to persons that are QIBs or IAIs in reliance on the exemption
provided by Section 4(a)(2) under the Securities Act or other applicable
exemption.

 

The Second Lien Notes and New Shares issued pursuant to the Backstop Commitment
Agreement and the Ad Hoc Guaranteed Group Holdback and the Ad Hoc Legacy Group
Holdback will be issued in reliance on the exemption provided by Section 4(a)(2)
under the Securities Act or other applicable exemption.

 

15 

[Scope of minority protections to depend, in part, on the jurisdiction of
incorporation of the ultimate reorganized parent and whether such entity lists
for trading on a national U.S. stock exchange.]

16 

Subject to discussion with Company’s counsel on cross-border implementation.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  

The Second Lien Notes and New Shares issued as fees under the Backstop
Commitment Agreement will be issued in reliance on the Section 1145 Exemption.

 

All New Shares and Second Lien Notes not issued in reliance on the Section 1145
Exemption will be subject to a registration rights agreement providing for
customary registration rights including, among other things, a resale shelf
registration statement (the “Registration Statement”) to be filed by the Company
within 30 days of the Plan Effective Date if the Company is then eligible to use
Form S-3, and 60 days if the Company is not then eligible to use Form S-3 and,
in the case of New Shares, customary piggyback registration rights. For the
avoidance of doubt, the Registration Rights Agreement will provide for
underwritten shelf-takedowns for applicable parties that hold, together with
their affiliates, more than a to be agreed upon non-de minimis threshold.17

 

The Company shall use commercially reasonable efforts such that (i) following
the Effective Date, as soon as reasonably practicable after the Company
satisfies the applicable listing requirements, the New Shares shall be listed on
a national securities exchange, and (ii) following the effectiveness of the
Registration Statement, the Reorganized Company will be a reporting company
under the Exchange Act.18

Corporate Governance   

On the Effective Date, the board of directors of the Reorganized Debtors (the
“New Board”) will be comprised of 9 directors: the Chief Executive Officer of
the Reorganized Company, 6 directors selected by the Ad Hoc Guaranteed Group,
and 2 directors selected by the Ad Hoc Legacy Group.

 

All corporate governance matters related to the Reorganized Debtors, including
but not limited to the definitive documents governing all corporate governance
matters will be determined by the Ad Hoc Guaranteed Group and the Company, in
consultation with the Ad Hoc Legacy Group.

Management Incentive Plan and Employment Agreements    The Reorganized Debtors
will establish a post-emergence management incentive plan (the “MIP”) and will
reserve 10% of the New Shares (the “MIP Pool”) of the Reorganized Company
determined on a fully diluted and fully distributed basis (i.e., assuming
conversion of all outstanding convertible securities and full distribution of
the MIP and all securities

 

17 

Section 1145 analysis for New Shares and Second Lien Notes issued pursuant to
the Rights Offering or as part of the backstop and holdback subject to ongoing
diligence and review. NTD: To avoid 2 small tranches of notes trading
separately, all notes need to have the same CUSIP and otherwise be fungible as
soon as possible following closing. Potential alternatives TBD.

18 

NTD: Company and the Ad Hoc Groups to discuss the timing of post-Effective Date
listing.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  

contemplated by the Plan) for awards under the MIP. The MIP will provide for
awards in the form of equity, stock options or such other rights exercisable,
exchangeable or convertible into New Shares of the Reorganized Company. The
principal terms of the MIP shall be set forth in the plan of reorganization and
the terms and conditions for any awards shall be determined by the New Board (or
a committee thereof) provided that the Company and the Ad Hoc Guaranteed Group
shall consult with the Ad Hoc Legacy Group in formulating the terms of the MIP
and shall consider in good faith the comments and views of the Ad Hoc Legacy
Group in respect thereof.

 

New employment agreements for management-level employees, which shall be set
forth in a Plan Supplement, shall be entered into on the Effective Date.

 

On or prior to the Effective Date, the Reorganized Company will adopt a
Directors’ Remuneration Policy (the “New Remuneration Policy”) reasonably
acceptable to the Company and the Ad Hoc Guaranteed Group, which will, among
other things, permit (i) the adoption of, and compensation, grants and awards
under, any long-term incentive plan adopted by the Reorganized Company,
including the MIP, including any initial grants and awards under the MIP
approved by the New Board following emergence from bankruptcy, and (ii) all
employment, severance and compensation arrangements implemented in connection
with the Restructuring with consent of the Ad Hoc Guaranteed Group (such consent
not to be unreasonably withheld) or with approval the New Board. The Company and
the Ad Hoc Guaranteed Group shall consult with the Ad Hoc Legacy Group in
formulating the terms of the New Remuneration Policy and shall consider in good
faith the comments and views of the Ad Hoc Legacy Group in respect thereof.

Reasonable Assistance    The Company, the Ad Hoc Legacy Group, and the Ad Hoc
Guaranteed Group shall use commercially reasonable efforts to provide assistance
to each other with the matters contained in this Restructuring Term Sheet.
Releases and Exculpation    The Plan will include customary discharge, release
(including debtor and third party release), exculpation and injunction
provisions, in each case, to the maximum extent permitted under applicable law
and effective as of the Effective Date, in favor of the following parties, each
in their capacity as such: the Debtors, the Reorganized Debtors, the Ad Hoc
Guaranteed Group and the holders of Guaranteed Notes, the Ad Hoc Legacy Group
and the holders of the Legacy Notes, each of their respective indenture
trustees, the Consenting Creditors under the Restructuring Support Agreement,
the parties to the Backstop Commitment Agreement, and each of their respective
subsidiaries, affiliates, officers, directors, predecessors, successors and
assigns, managers, principals, members, employees, agents, partners, attorneys,
accountants, investment bankers, financial advisors, consultants and other
professionals (collectively, the “Released Parties”).

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   Any claims or causes of action to avoid a transfer of property or an
obligation incurred by the Debtors arising under chapter 5 of the Bankruptcy
Code, including sections 544, 545, 547, 548, 549, 550, 551, and 553(b) of the
Bankruptcy Code, shall be retained by the Reorganized Debtors, except to the
extent expressly released under the Plan. Tax Structure19    To the extent
practicable, the Restructuring and the consideration received in the
Restructuring shall be structured in a manner that (i) minimizes any current
taxes payable by the Debtors as a result of the consummation of the
Restructuring, and (ii) optimizes the tax efficiency (including, but not limited
to, by way of the preservation or enhancement of favorable tax attributes, or
potentially moving certain businesses to new entities incorporated in different
jurisdictions) of the Restructuring to the Debtors, the Reorganized Debtors and
the holders of debt in the Reorganized Debtors going forward, in each case as
determined by the Debtors and the Ad Hoc Guaranteed Group, in consultation with
the Ad Hoc Legacy Group. Executory Contracts and Unexpired Leases   

The Company shall not make any decision to assume or reject any material
executory contract or material unexpired lease of non-residential real property
without the reasonable consent of the Ad Hoc Guaranteed Group, in consultation
with the Ad Hoc Legacy Group, and the Company shall provide the Ad Hoc
Guaranteed Group and its advisors, and the Ad Hoc Legacy Group and its advisors,
with all reasonable information needed to analyze such decision to assume or
reject any material executory contract or material unexpired lease (including
all copies of all newbuild contracts, customer and drilling contracts,
performance guarantees and letters of credit).

 

To the extent necessary in connection with the Plan, the Company shall seek to
assume pursuant to, inter alia, section 365 of the Bankruptcy Code, those
executory contracts and unexpired leases mutually agreed upon by the Company and
the Ad Hoc Guaranteed Group, in consultation with the Ad Hoc Legacy Group, and
set forth on a schedule to be included in the Plan supplement (the “Assumption
Schedule”).

 

All executory contracts and unexpired leases not expressly listed for assumption
on the Assumption Schedule or previously assumed or rejected by order of the
Bankruptcy Court shall be deemed assumed as of the Effective Date. Any contract
or lease assumed on the Effective Date shall be deemed amended and modified to
provide that the confirmation and consummation of the Plan shall not trigger any
“change of control” provisions in such contract or lease.

 

19 

Subject to ongoing diligence and review by tax attorneys.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Fees   

The Company will pay currently and upon the Effective Date any and all
outstanding reasonable and documented out-of-pocket pre- and post-petition
fees & expenses of the advisors to (i) the Ad Hoc Guaranteed Group (Kramer Levin
Naftalis & Frankel LLP, Ducera, DNB Markets (Investment Banking Division), Akin
Gump LLP, and one local counsel to be selected by the Ad Hoc Guaranteed Group);
and (ii) the Ad Hoc Legacy Group (Milbank LLP, Houlihan Lokey, and one local
counsel to be selected by the Ad Hoc Legacy Group).

 

On the Effective Date, all unpaid reasonable and documented out-of-pocket fees
and expenses of Ad Hoc Guaranteed Group, the Ad Hoc Legacy Group, and their
advisors in connection with the Restructuring shall be paid in full in cash by
the Company.

Conditions Precedent to the Effective Date20   

The occurrence of the Effective Date shall be subject to the following
additional conditions precedent:

 

•   the Restructuring Support Agreement shall not have been terminated and shall
remain in full force and effect;

 

•   orders approving or confirming, as applicable, the Backstop Commitment
Agreement, disclosure statement and Plan shall have been entered and such orders
shall not have been reversed, stayed, modified, without the consent of the
Requisite Consenting Creditors (as defined in the Restructuring Term Sheet), or
vacated on appeal;

 

•   the Backstop Commitment Agreement, Plan, Confirmation Order, and all
schedules, documents, supplements and exhibits to the Plan, and any other
Restructuring Documents, shall be consistent with the terms of the Restructuring
Support Agreement and subject to the consent and approval rights set forth
therein;

 

•   the Backstop Commitment Agreement shall not have been terminated and shall
remain in full force and effect;

 

•   issuance of the New Shares, Exit First Lien Facility, and Second Lien Notes
(with all conditions precedent thereto having been satisfied or waived);

 

•   the effectiveness of all other applicable Restructuring Documents, subject
to the consent and approval rights set forth in the Restructuring Support
Agreement;

 

•   payment of all invoiced professional fees and other amounts required to be
paid hereunder, in any Definitive Document, or in any order of the Bankruptcy
Court related thereto.

 

•   the effectiveness of any agreed steps and procedures for cross-border
implementation and the tax structuring of the Plan;

 

20 

Recognition and/or completion of parallel proceedings to be discussed with
Company’s counsel.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  

•   any and all requisite governmental, regulatory, and third party approvals
and consents required to implement the Plan or the Restructuring shall have been
obtained; and

 

•   such other conditions as may be mutually agreed to by the Company, the Ad
Hoc Guaranteed Group and the Ad Hoc Legacy Group.

Governing Law    The governing law for all applicable documentation shall be New
York law (except in the event the Reorganized Debtors are incorporated in
another jurisdiction, in which case the corporate governance documents of the
Reorganized Debtors shall be governed by the laws of such jurisdiction).
Documentation    The parties shall negotiate the Restructuring Documents in good
faith. Any and all documentation necessary to effectuate the Restructuring shall
be in form and substance consistent with this Restructuring Term Sheet and the
Restructuring Support Agreement and otherwise reasonably satisfactory to those
parties who are party to such documentation or otherwise have consent rights
specified in this Restructuring Term Sheet or the Restructuring Support
Agreement. Reservation of Rights   

The submission of the Restructuring Term Sheet to the Company is without
prejudice to the Company’s, Ad Hoc Guaranteed Group’s and the Ad Hoc Legacy
Group’s rights to negotiate the definitive documentation required to reflect the
terms hereto.

Nothing herein is an admission of any kind. If the Restructuring is not
consummated for any reason, all parties reserve any and all of their respective
rights.

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit A to Restructuring Term Sheet

Summary of Principal Terms of the Exit Revolver

This summary of principal terms (this “Exit Revolver Term Sheet”) sets forth
certain of the principal terms for the Exit Revolver referred to in that certain
Noble Corporation plc Restructuring Term Sheet, dated as of [July 31], 2020.
Capitalized terms used and not otherwise defined in this Exit Revolver Term
Sheet have the meanings assigned thereto in the Restructuring Term Sheet. This
Exit Revolver Loan Term Sheet shall be subject to the disclaimers and other
provisions of the Restructuring Term Sheet, as if more fully set forth herein.
Matters not covered by the provisions hereof and in the Restructuring Term Sheet
(including, without limitation, the terms of any security and guaranty
documentation and any intercreditor agreements) are subject to mutual approval
and agreement of the Ad Hoc Guaranteed Group, Ad Hoc Legacy Group, and the
Company.

 

EXIT REVOLVING CREDIT FACILITY

Term

  

Description

Borrower    Noble Cayman Limited, Noble International Finance Company, and
certain additional subsidiaries of Noble Corporation plc (together, the
“Borrowers”), subject to further diligence. Guarantors    Noble Holding UK
Limited (the “Parent Company”) and each of its subsidiaries (together, the
“Guarantors”), subject to further diligence. Facility    $675 million exit
secured revolving credit facility. Availability    Availability under the Exit
Revolver shall be subject to an availability blocker of $65 million when the
First Lien Leverage Ratio is greater than 5.5x. The First Lien Leverage Ratio
shall be calculated net of (i) cash and cash equivalents constituting Exit RCF
Collateral (as defined below), subject to perfected liens pursuant to account
control agreements or other appropriate security arrangements in the relevant
jurisdiction and (ii) other identifiable, perfected cash proceeds of Exit RCF
Collateral. Tenor    5 years from Petition Date. Pricing    LIBOR + 475 bps,
subject to 0% LIBOR floor, with step up to LIBOR + 525 bps commencing after the
fourth anniversary of the Petition Date. Fees    150 bps in aggregate (including
arranger fees and upfront fees). Security / Guarantee    The Exit Revolver will
be secured by a first lien claim on all assets of the Borrowers and Guarantors
(including pledges of equity of subsidiaries and

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   all rigs, charters and accounts receivables now or hereafter owned by the
Borrowers and Guarantors), subject to further diligence (such assets
collectively, the “Exit RCF Collateral”). Financial Covenants   

The Exit Revolver will contain usual and customary financial covenants as
follows, with the financial covenant first testing period beginning in the first
full fiscal quarter after the Effective Date except as otherwise noted herein:

 

•   Minimum LTM EBITDA: $70 million in 1Q21, $40 million in 2Q21, $25 million in
3Q21, and $25 million in 4Q21.

 

•   Minimum Cash Interest Coverage: Minimum cash interest coverage holiday
through 4Q21; beginning in 1Q22, the ratio of EBTIDA to cash interest on
cash-paying funded debt must be at least 2:1 through year 4, and at least 2.25:1
in year 5 .

 

•   Minimum Asset Coverage: the ratio of the appraised value of rigs to funded
first lien debt must be at least 2:1, subject to the following: 100% value will
be ascribed for contracted rigs, 75% value will be ascribed for rigs idle for 6
months, 50% value will be ascribed for rigs idle for 9 months, and 0% value will
be ascribed for rigs idle for 12 months; tested quarterly and at the time of any
borrowing under the Exit Revolver; tested upon change in assets at 2.25:1; based
on semi-annual appraisals.

Other Affirmative and Negative Covenants   

The Exit Revolver will contain usual and customary negative and affirmative
covenants, including a $100 million anti-cash hoarding provision, limitations on
joint ventures, and limitations on the use of proceeds as follows:

 

•   The anti-cash hoarding structure in the Exit Revolver will remain the same
as in the RCF; and

 

 

•   There will be a mandatory repayment of the Exit Revolver if cash on hand of
the Borrowers and Guarantors is greater than $150 million.

 

In the event the Reorganized Company raises junior debt post-emergence: both
(1) total leverage shall be less than or equal to the lower of (a) the maximum
total leverage at such time and (b) 4.0x on a pro-forma and ongoing basis, and
(2) secured leverage shall be less than 2.0x on a pro forma and ongoing basis;
or, proceeds from such junior capital raise will reduce revolver commitments by
a ratio of 0.5:1.0.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

M&A   

The Exit Revolver will not contain any change of control limitations or other
provisions to prevent M&A activity, so long as:

 

•   No single shareholder of the Parent Company shall own greater than 50% of
the equity pro-forma for the transaction

 

•   The transaction results in the same or lower pro forma leverage (excluding
synergies), except for the following carveouts:

 

•   Permitted to fund M&A with proceeds of the Exit Revolver or cash collateral
up to $150 million, provided that acquired assets / businesses will be pledged
to the lenders and will result in at least 1.2x minimum asset coverage for the
acquired asset(s), and the Parent Company and its subsidiaries have at least
$150 million minimum pro forma liquidity (including cash on hand that is subject
to DACAs and other identifiable, perfected cash proceeds of the Exit RCF
Collateral)

 

•   Parent Company and its subsidiaries shall have the ability to engage in an
“asset swap” of the agreed carveout asset (the “Carveout Asset”), subject to the
total value of replacement assets (“Acquired Asset Value”) including but not
limited to replacement jackups or floaters, cash and equity at no less than 85%
of appraised value of the Carveout Asset (“Appraised Carveout Asset Value”),
provided that no more than 10% of the total consideration shall be in the form
of equity, and any equity consideration shall be comprised of shares traded on a
nationally-recognized public stock exchange with no lock-up or other
restrictions to sell. Cash and monetization of other currencies subject to
reinvestment period of 270 days or otherwise would be used to permanently reduce
commitment of the Exit Revolver, and the “asset swap” shall be with third
parties on an arms-length basis. Appraised Carveout Asset Value is to include
the value of net cash flows through any contracted backlog at the time of the
exchange. Acquired Asset Value is to include the value of net cash flows through
any contracted backlog at the time of the exchange.

 

•   Parent Company and its subsidiaries shall have the ability to engage in any
“asset swap” transactions that do not qualify for the carve out above subject to
(1) same or greater appraised value of replacement assets and (2) 50.1% lender
consent

 

•   For the avoidance of doubt, equity transactions shall be allowed; provided
that cash flows will remain silo’ed (between Exit vs. non-Exit Revolver pledged
entities)

Covenant EBITDA    All covenants are to be based on LTM reported EBITDA and
shall include add-backs related to stock-based compensation only; applies to
financial and incurrence test covenants.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Restricted Payments   

No restricted payments in 2021. Thereafter, the following:

 

•   General Basket: $15 million subject to minimum pro forma liquidity21 of ³
$150 million, plus

 

•   Builder Basket: 50% of EBITDA less interest, taxes, capex and change in
working capital less the utilized amount of the General Basket if (a) pro forma
total net leverage is £ 3.0x and (b) minimum pro forma liquidity2 is ³
$150 million; total net leverage shall be calculated net of cash subject to
DACAs and other identifiable, perfected cash proceeds of Exit RCF collateral

Exit Conditions Precedent   

The Exit Revolver will contain usual and customary exit conditions precedent for
facilities of this type, including:

 

•   The maximum Exit Revolver funding at emergence will be $300 million, less
any second lien debt issued in excess of $200 million;

 

•   At emergence, the ratio of EBITDA to cash interest on cash-paying funded
debt at emergence must be at least 2.5:1 on a pro forma basis;

 

•   Any non-Exit Revolver amount over $225 million of funded debt at emergence
will reduce the Exit Revolver size at a ratio of 1:1;

 

•   The payment of any debtor-in-possession financing (if any) and the RCF in
full and at par; and

 

•   A $200 million minimum capital raise (either through a rights offering or
junior capital).

1L/2L Intercreditor Issues   

Under the intercreditor agreement, the junior lien creditors will subordinate
their liens and limit their enforcement and other rights in favor of the lenders
under the Exit Revolver, including by agreeing to the following:

 

•   Subordination of their lien priority in all respects to the liens securing
the obligations under the Exit Revolver;

 

•   Not objecting to the validity or enforceability of the security interest of
the lenders under the Exit Revolver;

 

•   Being subject to a [180]-day standstill in the event of a payment and/or
other default by any Borrower or Guarantor, in favor of the lenders under the
Exit Revolver taking enforcement actions;

 

•   Generally cooperating in connection with the exercise of remedies by the
lenders under the Exit Revolver;

 

•   To turn over to the lenders under the Exit Revolver any proceeds of
dispositions of the collateral until payment in full of the claims of the
lenders under the Exit Revolver;

 

•   Not opposing the decisions of any lender under the Exit Revolver in
bankruptcy; and regarding the use of cash collateral, post-petition financing,
adequate protection or dispositions in respect of collateral,

 

21 

Pro forma liquidity is defined as revolver availability plus cash subject to
DACAs and other identifiable, perfected cash proceeds of Exit RCF Collateral

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

subject to customary carve outs, including on adequate protection for such
junior lien creditors in the form of junior liens and claims, but DIP financing
cannot be conditioned upon the consummation of a specified chapter 11 plan of
reorganization

 

•   Subject to DIP financing cap to be agreed; any roll-up portion of DIP
financing will not count against such cap

 

•   Rights as unsecured creditors fully preserved, to the extent not
inconsistent with the terms of the Intercreditor

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit B to Restructuring Term Sheet

[ See Second Lien Notes Term Sheet ]

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit B to Restructuring Term Sheet

NOBLE CORPORATION PLC

SENIOR SECURED SECOND LIEN NOTES TERM SHEET

This Summary of Proposed Material Terms and Conditions (this “Term Sheet”),
dated as of July 31, 2020, sets forth the material terms and conditions of the
Senior Secured Second Lien Notes (the “Notes”) to be issued in connection with a
proposed restructuring to be implemented through a chapter 11 plan (the “Plan”)
of Noble Corporation plc (the “Company”) and certain of its subsidiaries
(collectively, the “Debtors”) that have filed on July 31, 2020 (the “Petition
Date”) cases under chapter 11 of Title 11 of the United States Code, 11 U.S.C. §
101 et seq. (the “Bankruptcy Code”) which cases are pending before the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy
Court”). Capitalized terms used and not otherwise defined in this Term Sheet
have the meanings assigned thereto in the Restructuring Term Sheet. This Second
Lien Notes Term Sheet shall be subject to the disclaimers and other provisions
of the Restructuring Term Sheet, as if more fully set forth herein. Matters not
covered by the provisions hereof and in the Restructuring Term Sheet (including,
without limitation, the terms of any security and guaranty documentation and any
intercreditor agreements) are subject to mutual approval and agreement of the Ad
Hoc Guaranteed Group, the Ad Hoc Legacy Group, and the Company.

 

Issuer    [[Noble Corporation plc] (to be the same as the “Borrower” under the
Exit Revolver1] Notes; Issue Amount   

Senior secured second lien notes; aggregate principal amount equal to
$200.0 million plus the aggregate principal amount of second lien notes issued
as Backstop Premium.

 

The parties intend that the issue price of the Notes for United States federal
income tax purposes will be determined by including the value of the Rights
Offering (as defined below) in the investment unit consisting of the Notes and
New Shares.

Trustee and Collateral Agent    To be mutually selected by the Company and the
Ad Hoc Groups Initial Purchasers   

(i) All Eligible Holders (as defined below) participants in the Rights Offering
that validly exercise (and do not validly revoke) their subscription rights; and

 

 

1 

“Exit Revolver” means the new “first lien” revolving credit facility in the
amount of $675 million to be entered into on the Closing Date and in connection
with the Debtors’ exit from bankruptcy and the consummation of the Plan.

 

1



--------------------------------------------------------------------------------

   (ii) Members of the Ad Hoc Groups2 and any Joining Parties3 that purchase
Notes (a) pursuant to the “holdback” allocated to them in the Rights Offering
(as further described in the Restructuring Term Sheet), (b) pursuant to the
Backstop Commitment Agreement (as further described below) and (c) in respect of
their backstop fees under the Backstop Commitment Agreement. Purchase Price   
100% of the principal amount. Use of Proceeds    The proceeds from the issuance
and sale of the Notes shall be used to fund the Company’s cash needs in
connection with and subsequent to consummation of the Plan, including to
(i) repay the Revolving Credit Facility, (ii) provide working capital to the
Company and for other general corporate purposes and (iii) pay interest, fees,
costs and expenses related to the Notes. Closing Date    The effective date of
the consummation of the Plan (the “Closing Date”). Maturity    The seventh (7th)
anniversary of the Closing Date (the “Maturity Date”). All references herein to
the anniversaries shall be from the date of the issue of the Notes. Interest   

With respect to any interest period, at the Issuer’s option:

 

(i) 11% per annum, payable in cash semi-annually in arrears commencing on the
date that is six months after the Closing Date, computed on the basis of a
360-day year composed of twelve 30-day months;

 

(ii) 13% per annum, payable semi-annually in arrears commencing on the date that
is six months after the Closing Date, computed on the basis of a 360-day year
composed of twelve 30-day months, with 6.5% of such interest to be payable in
cash and 6.5% of such interest to be payable by issuing additional Notes (“PIK
Notes”); or

 

(iii) 15% per annum, payable semi-annually in arrears commencing on the date
that is six months after the Closing Date, computed on the basis of a 360-day
year composed of twelve 30-day months, with the entirety of such interest to be
payable by issuing PIK Notes.

 

 

2 

“Ad Hoc Groups” means, collectively, (i) that ad hoc group of noteholders
represented by Kramer Levin Naftalis & Frankel LLP, Akin Gump LLP and Ducera
Partners (the “Ad Hoc Guaranteed Group”) and (ii) that ad hoc group of
noteholders represented by Milbank LLP and Houlihan Lokey (the “Ad Hoc Legacy
Group”).

3 

Holders of Guaranteed Notes who join the backstop are referred to as “Joining
Guaranteed Parties.” Holders of Legacy Notes and Agreed Paragon Litigation
Claims who join the backstop are referred to as “Joining Legacy Parties.” The
Joining Guaranteed Parties and the Joining Legacy Parties are referred to as the
“Joining Parties.” In order to qualify any such holder must be a QIB or IAI.

 

2



--------------------------------------------------------------------------------

Notes Offering   

The Company will issue rights (the “Rights”) to purchase Notes to Eligible
Holders4 in connection with the Plan (the “Rights Offering”). The Rights
Offering terms are described in the Backstop Term Sheet.

 

The Ad Hoc Groups shall enter into an agreement to subscribe, in accordance with
the Backstop Commitment Agreement, for any portion of the Notes not subscribed
for in the Rights Offering (including with respect to any holders of eligible
claims against the Company that are not Eligible Holders), on the terms and
conditions set forth therein (the “Backstop Notes”).

Exemptions / Transfer    The issuance of Rights to the creditors and the
exercise of the Rights are intended to be exempt from registration under the
Securities Act pursuant to Section 1145 of the Bankruptcy Code to the maximum
extent allowable and otherwise pursuant to private placement exemptions to the
extent such an exemption exists, as further set forth in the Backstop Commitment
Agreement. Denomination    The Notes shall be issued in a minimum denomination
of US$[        ] per Note (and integral multiples thereof). Guarantees    The
Notes will be unconditionally guaranteed (the “Guarantees”) by each of the
Issuer’s subsidiaries that is a guarantor under the Exit Revolver (each, a
“Guarantor”, and collectively, the “Guarantors”). Priority    The Notes will be
equal in right of payment with the Exit Revolver and other senior indebtedness
of the Issuer and the Guarantors, without giving effect to collateral
arrangements of secured indebtedness. Security    All amounts owing under the
Notes (and all obligations under the Guarantees) will be secured by a second
priority security interest in all assets pledged under the Exit Revolver, in
each case subject to certain customary exceptions to be set forth in the
definitive documentation. Intercreditor Agreements    The priority of the
security interests in the collateral and related rights as between (i) the Exit
Revolver and (ii) the Notes shall be set forth in an intercreditor agreement
(the “Intercreditor Agreement”) in a

 

 

4 

“Eligible Holders” means all holders of eligible claims against the Company in
connection with the Plan; provided that, to the extent any issuance of Notes
would not qualify for the exemption provided for under Section 1145 of the
Bankruptcy Code, only a holder that certifies that it is either (A) a qualified
institutional buyer as defined in Rule 144A of the Securities Act, (B) an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or
(7) under the Securities Act), or (C) a non-U.S. person under Regulation S under
the Securities Act this is located outside of the U.S. (within the meaning of
Regulation S under the Securities Act), shall be an eligible participant.

 

3



--------------------------------------------------------------------------------

   form to be agreed by the Company and the Ad Hoc Groups. The Intercreditor
Agreement shall provide, among other things, the Notes are secured by liens that
are junior to the liens securing the Exit Revolver. Offer to Purchase from Asset
Sale Proceeds    The Issuer will be required to make an offer to repurchase the
Notes on a pro rata basis, which offer shall be at 100% of the principal amount
thereof plus accrued and unpaid interest to the date of repurchase with the net
cash proceeds from non-ordinary course asset sales or dispositions, by the
Issuer or any Guarantor to the extent such net cash proceeds exceed an amount to
be agreed (consistent with the Applicable Secured Bond Standard (as defined
below)) and are not, within 360 days, reinvested in the business of the Borrower
or its subsidiaries or required to be paid to the lenders under the Exit
Revolver, with such proceeds being applied to the Notes in a manner to be
agreed, subject to other exceptions and baskets consistent with the Applicable
Secured Bond Standard and in any event not less favorable to the Issuer than
those applicable to the Exit Revolver. Optional Redemption   

At any time, or from time to time, prior to the third anniversary of the Closing
Date, the Issuer may redeem all or a part of the Notes, upon at least 15 but not
more than 60 days prior written notice before the redemption date, at a
redemption price equal to 100% of the principal amount of the Notes redeemed
plus the Applicable Premium (as defined below) as of, and accrued and unpaid
interest, if any, to, but excluding, the date of redemption (any applicable date
of redemption hereunder, the “Redemption Date”), subject to the rights of
holders of record on the relevant record date to receive interest due on the
relevant interest payment date.

 

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of: (1) 1.0% of the principal amount of such Note; and (2) the excess,
if any, of (a) the present value at such Redemption Date of (i) such principal
amount of such Notes as of such Redemption Date, plus (ii) all required interest
payments due on such Note (assuming cash interest payments) through, in each
case, the third year anniversary of the Closing Date, computed using a discount
rate equal to the treasury rate as of such Redemption Date plus 50 basis points;
over (b) the principal amount of such Note on such Redemption Date.

 

On or after the third anniversary of the Closing Date, the Issuer may from time
to time redeem for cash all or part of the outstanding Notes at a redemption
price (the “Redemption Price”) equal to the sum of (1) (w) from and after the
third anniversary until (but not including) the fourth anniversary of the
Closing Date, 106 % of the principal amount of the Notes to be redeemed,
(x) from and after the fourth anniversary until (but not including) the fifth
anniversary of the

 

4



--------------------------------------------------------------------------------

  

Closing Date, 104% of the principal amount of the Notes to be redeemed, (y) from
and after the fifth anniversary until (but not including) the sixth anniversary
of the Closing Date, 102% of the principal amount of the Notes to be redeemed,
and (z) from and after the sixth anniversary, 100% of the principal amount of
the Notes to be redeemed, plus (2) accrued and unpaid interest, if any, to, but
excluding, the redemption date.

 

The optional redemption provisions will be otherwise customary for high yield
debt securities and consistent with the Applicable Secured Bond Standard.

Mergers & Acquisitions; Change of Control   

The Notes shall not have a “change of control” put provision.

 

Notwithstanding the foregoing, the Issuer (or it successor following such change
of control transaction) may elect, within 120 days following the consummation of
such “change of control”, to redeem for cash all (and not less than all) of the
outstanding Notes at a redemption price equal to, if the redemption is (x) prior
to (but not including) the fourth anniversary of the Closing Date, the sum of
(1) 106% of the principal amount of the Notes to be redeemed, plus (2) accrued
and unpaid interest, if any, to, but excluding, the redemption date; or
(y) after the fourth anniversary of the Closing Date, the applicable Redemption
Price.

 

The indenture governing the Notes will not contain any restriction (e.g.,
pursuant to covenants or events of default) on the Company’s or its
subsidiaries’ ability to consummate mergers and/or acquisitions; provided that,
for the avoidance of doubt, the guarantees of and collateral securing the Note,
shall not be materially and adversely affected by such transactions, taken as a
whole; provided, further, that upon any consolidation or merger, or any sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Issuer and its subsidiaries (taken as a
whole), the successor formed by such consolidation or into or with which the
Issuer is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for the Issuer
(so that from and after the date of such consolidation, merger, sale, lease,
conveyance or other disposition, the provisions of the indenture governing the
Notes referring to the Issuer shall refer instead to the successor and not to
the Issuer), and such successor Person may exercise every right and power of the
Issuer under the indenture with the same effect as if such successor Person had
been named as the Issuer therein; provided; however, that the predecessor Issuer
shall not be relieved from the obligation to pay the principal of and interest
on the Notes except in the case of a sale, assignment, transfer, conveyance or
other disposition of all or substantially all of the Issuer’s assets that meets
the requirements of the indenture.

 

5



--------------------------------------------------------------------------------

Covenants    The indenture governing the Notes will contain incurrence-based
affirmative and negative covenants substantially consistent with those that
would be found in a customary second-lien secured high-yield indenture for an
issuer with a credit profile similar to that of the Issuer, giving due regard to
the operational requirements of the Issuer and its subsidiaries, their size,
industries, businesses, business practices, proposed business plan (the
“Applicable Secured Bond Standard”) and in any event not less favorable to the
Issuer than those applicable to the Exit Revolver; provided that, for the
avoidance of doubt, the indenture will not contain any maintenance covenants.
Financial Covenants    None. Defeasance and Discharge Provisions    Customary
for high yield debt securities and consistent with the Applicable Secured Bond
Standard. Modification    Customary for high yield debt securities and
consistent with the Applicable Secured Bond Standard. Events of Default    The
indenture governing the Notes will include customary events of default that are
customary for high yield debt securities and consistent with the Applicable
Secured Bond Standard and in any event not less favorable to the Issuer than
those applicable to the Exit Revolver (to be applicable to the Issuer and its
restricted Subsidiaries) with certain customary exceptions, qualifications and
grace periods to be set forth therein, including (i) nonpayment of principal
when due or interest, fees or other amounts after a customary grace period;
(ii) failure to perform or observe covenants set forth in the indenture
governing the Notes, subject (where customary and appropriate) to notice and an
appropriate grace period; (iii) cross-acceleration to other indebtedness in a
customary amount to be set forth in the indenture; (iv) bankruptcy, insolvency
proceedings, etc. (with a customary grace period for involuntary proceedings);
(v) monetary judgment defaults in an amount to be set forth in the indenture;
(vi) invalidity of the security documentation or the Guarantees or impairment of
security interests in the collateral; and (vii) cross-payment default at
maturity to the Exit Revolver. Expenses and Indemnification    The indenture
will contain customary and appropriate provisions relating to indemnity,
reimbursement, exculpation and other related matters between the Issuer and the
Trustee. Documentation    The terms of the indenture, the form of Notes, and
other applicable documentation related to the Notes to be in form and substance
reasonably satisfactory to the Company and the Ad Hoc Groups,

 

6



--------------------------------------------------------------------------------

   which shall be consistent with the Applicable Secured Bond Standard and in
any event not less favorable to the Issuer than those applicable to the Exit
Revolver and shall include an AHYDO savings clause (if relevant) as well as any
applicable non-U.S. law requirements, including, without limitation customary
withholding tax provisions in respect of English companies’ “short interest”
withholding. Transfer Restrictions    To the extent any Notes are not issued
pursuant to Section 1145 of the Bankruptcy Code, customary transfer restrictions
in order to comply with applicable securities laws. Governing Law    State of
New York Forum    State of New York

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit C to Restructuring Term Sheet

[ See Backstop Term Sheet ]



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit C to Restructuring Term Sheet

NOBLE CORPORATION PLC

BACKSTOP TERM SHEET

 

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN
THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN AND IN
THE RESTRUCTURING SUPPORT AGREEMENT (AS DEFINED BELOW), DEEMED BINDING ON ANY OF
THE PARTIES HERETO.

This summary term sheet (this “Backstop Term Sheet”) sets forth the principal
terms of the Rights Offering and related backstop arrangement referred to in the
Restructuring Term Sheet, dated as of July 31, 2020 (the “Restructuring Term
Sheet”), which is attached as Exhibit B to that certain Restructuring Support
Agreement (the “Restructuring Support Agreement”) by and among Noble Corporation
plc, certain of its affiliates and subsidiaries, and the creditor parties
thereto.

Capitalized terms used and not otherwise defined in this Backstop Term Sheet
have the meanings assigned thereto in the Restructuring Support Agreement and
the Restructuring Term Sheet. This Backstop Term Sheet shall be subject to the
disclaimers and other provisions of the Restructuring Term Sheet, as if more
fully set forth herein. Matters not covered by the provisions hereof or in the
Restructuring Term Sheet are subject to mutual approval and agreement (such
approval and agreement not to be unreasonably withheld, delayed or conditioned)
of the Ad Hoc Guaranteed Group, the Ad Hoc Legacy Group and the Company.

 

Term

  

Description

Rights Offering   

A Rights Offering of $200 million in Second Lien Notes and New Shares
representing in the aggregate 30% of the New Shares (subject to dilution from
the Warrants and the MIP) (the “Participation Equity”).

 

The Rights Offering shall be made in connection with the Restructuring to be
implemented through a Plan in connection with the Chapter 11 Cases on the terms
set forth in the Restructuring Term Sheet.

Purchase Price    The aggregate purchase price for the Second Lien Notes and
Participation Equity shall be $200 million.

 

1



--------------------------------------------------------------------------------

Rights Offering Participants and Allocations   

Subject to the Ad Hoc Guaranteed Group Holdback (defined below), 58% of the
Second Lien Notes offered in connection with the Rights Offering (such amount,
the “Guaranteed Notes Allocation”) shall be offered to the holders of Guaranteed
Notes.

 

Subject to the Ad Hoc Legacy Group Holdback (defined below), 42% of the Second
Lien Notes offered in connection with the Rights Offering (such amount, the
“Legacy Notes Allocation”) shall be offered to the holders of Legacy Notes.

Participation Equity   

Each holder that participates in the Rights Offering in respect of the
Guaranteed Notes Allocation shall receive its pro rata share (based on the
amount of such holder’s Guaranteed Notes claim or Undersubscription Rights, as
applicable) of 17.4% of the New Shares of the reorganized Company (subject to
dilution by the Warrants and the MIP).

 

Each holder that participates in the Rights Offering in respect of the Legacy
Notes Allocation, shall receive its pro rata share (based on the amount of such
holder’s Legacy Notes claim) of 12.6% of the New Shares in the reorganized
Company (subject to dilution by the Warrants and the MIP).

Backstop Parties:   

The “Backstop Parties” (each individually, a “Backstop Party”) are the members
of the Ad Hoc Guaranteed Group listed on Schedule I-A to this Backstop Term
Sheet (the “Ad Hoc Guaranteed Backstop Parties”) and the members of the Ad Hoc
Legacy Group listed on Schedule I-B to this Backstop Term Sheet (the “Ad Hoc
Legacy Backstop Parties”), in each case together with any other persons that are
mutually acceptable to the Ad Hoc Guaranteed Backstop Parties or the Ad Hoc
Legacy Backstop Parties, as applicable.

 

All amounts payable to the Backstop Parties in their capacities as such,
including the Backstop Premium (as defined below), shall be paid pro rata based
on their respective Backstop Commitment Percentages (as defined below).

Backstop Commitments   

To facilitate the Restructuring, the Ad Hoc Guaranteed Backstop Parties and Ad
Hoc Legacy Backstop Parties will negotiate and enter into an agreement with the
Company to backstop the Rights Offering (the “Backstop Commitment Agreement”),
subject to completion of definitive documentation which shall be in form and
substance consistent with this Backstop Term Sheet and otherwise reasonably
acceptable to the Requisite Backstop Parties and the Company.

 

Subject to the terms of the Backstop Commitment Agreement and the
Undersubscription Rights (as defined below), the Guaranteed Notes



--------------------------------------------------------------------------------

  

Allocation shall be fully backstopped by the members of the Ad Hoc Guaranteed
Group, and the Legacy Notes Allocation shall be fully backstopped by the members
of the Ad Hoc Legacy Group.

 

Each Ad Hoc Guaranteed Backstop Party commits (such commitments, the “Ad Hoc
Guaranteed Backstop Commitment”), on a several and not joint basis, to, based on
the Purchase Price and in accordance with the percentage (such percentage, each
Backstop Party’s “Backstop Commitment Percentage”) set forth opposite such Ad
Hoc Guaranteed Backstop Party’s name on Schedule I-A to the Backstop Commitment
Agreement (the aggregate of such percentages to equal 100%), purchase all Second
Lien Notes and Participation Equity that comprise the Guaranteed Notes
Allocation and which are not purchased as part of the Rights Offering; provided,
however, that in connection with any undersubscription of the Guaranteed Notes
Allocation, the Ad Hoc Legacy Backstop Parties shall have the exclusive right to
purchase the first $6 million of Second Lien Notes and Participation Equity that
were unsubscribed under the Guaranteed Notes Allocation before the Guaranteed
Backstop Parties are required to purchase such securities pursuant to the Ad Hoc
Guaranteed Backstop Commitment (the “Undersubscription Rights”), provided that
the Ad Hoc Legacy Backstop Parties shall be required to exercise the
Undersubscription Rights, if at all, prior to the conclusion of the Offering
Period (as defined below).

 

Each Ad Hoc Legacy Backstop Party commits (such commitment, the “Ad Hoc Legacy
Backstop Commitment” and, together with the Ad Hoc Guaranteed Backstop
Commitment (the aggregate of such percentages to equal 100%), the “Backstop
Commitment”), on a several and not joint basis, to, based on the Purchase Price
and in accordance with the Backstop Commitment Percentage set forth opposite
such Ad Hoc Legacy Backstop Party’s name on Schedule I-B to the Backstop
Commitment Agreement, purchase all Second Lien Notes and Participation Equity
that comprise the Legacy Notes Allocation and which are not purchased as part of
the Rights Offering.

Backstop Premium    Each of the Ad Hoc Guaranteed Group Backstop Parties shall
receive a backstop premium (the “Ad Hoc Guaranteed Group Backstop Premium”),
paid-in-kind, of (i) Second Lien Notes equal to 8% of the Guaranteed Notes
Allocation multiplied by such Backstop Party’s Backstop Commitment Percentage,
and (ii) New Shares equal to 8% of the total amount of Participation Equity
issued in respect of the Guaranteed Notes Allocation multiplied by such Backstop
Party’s Backstop Commitment Percentage (subject to dilution by the Warrants and
the MIP).



--------------------------------------------------------------------------------

  

Each of the Ad Hoc Legacy Backstop Parties shall receive a backstop premium (the
“Ad Hoc Legacy Group Backstop Premium” and, together with the Ad Hoc Guaranteed
Group Backstop Premium, the “Backstop Premium”), paid-in-kind, of (i) Second
Lien Notes equal to 8% of the Legacy Notes Allocation multiplied by such
Backstop Party’s Backstop Commitment Percentage, and (ii) New Shares equal to 8%
of the total amount of Participation Equity issued in respect of the Legacy
Notes Allocation multiplied by such Backstop Party’s Backstop Commitment
Percentage, such that the aggregate amount of New Shares included in the
Backstop Premium represents 2.4% of the New Shares (subject to dilution by the
Warrants and the MIP).

 

The Backstop Premium shall constitute an allowed administrative expense of the
Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code with
priority over all other administrative expense claims.

 

The Ad Hoc Guaranteed Group Backstop Premium and Ad Hoc Legacy Group Backstop
Premium shall be paid free and clear of any withholding or deductions on account
of taxes and the parties shall treat such amounts as paid by the Debtors in
exchange for the issuance of a put right to the Debtors with respect to the
Rights Offering.

Ad Hoc Guaranteed Group Holdback    The members of the Ad Hoc Guaranteed Group
shall have the exclusive right and obligation to purchase 37.5% of the
Guaranteed Notes Allocation (such amount, the “Ad Hoc Guaranteed Group
Holdback”). For the avoidance of doubt, in addition to participating in the Ad
Hoc Guaranteed Group Holdback and without limitation of the Ad Hoc Guaranteed
Backstop Commitment, the members of the Ad Hoc Guaranteed Group shall be
permitted to participate in the Rights Offering, together with the holders of
Guaranteed Notes that are not members of the Ad Hoc Guaranteed Group, with
respect to the remainder of the Guaranteed Notes Allocation. Ad Hoc Legacy Group
Holdback    The members of the Ad Hoc Legacy Group shall have the exclusive
right and obligation to purchase 37.5% of the Legacy Notes Allocation (such
amount, the “Ad Hoc Legacy Group Holdback”). For the avoidance of doubt, in
addition to participating in the Ad Hoc Legacy Group Holdback and without
limitation of the Ad Hoc Legacy Backstop Commitment, the members of the Ad Hoc
Legacy Group shall be permitted to participate in the Rights Offering, together
with the holders of Legacy Notes that are not members of the Ad Hoc Legacy
Group, with respect to the remainder of the Legacy Notes Allocation.



--------------------------------------------------------------------------------

Implementation of the Rights Offering   

The Debtors shall implement the Rights Offering through customary subscription
documentation and procedures that are reasonably satisfactory to the Debtors and
the Requisite Backstop Parties.

 

Subscription rights for the Rights Offering (“Subscription Rights”) will be
exercisable during an offering period to be determined by the Debtors and the
Requisite Backstop Parties (the “Offering Period”) by completing and returning
to the rights agent the applicable subscription form and paying the Purchase
Price by wire transfer of immediately available funds to an account designated
by the rights agent by the expiration of the Offering Period. There will be no
oversubscription rights under the Rights Offering.

 

The rights agent shall be appointed by the Debtors and reasonably acceptable to
the Backstop Parties holding both (i) greater than 50% of the Backstop
Commitments held by the Ad Hoc Guaranteed Backstop Parties (the “Requisite
Guaranteed Backstop Parties”) and (ii) greater than 50% of the Backstop
Commitments held by the Ad Hoc Legacy Backstop Parties (the “Requisite Legacy
Backstop Parties,” and together with the Requisite Guaranteed Backstop Parties,
the “Requisite Backstop Parties”).

 

The aggregate principal amount of Second Lien Notes and Participation Equity
issued to the Backstop Parties pursuant to the Backstop Commitments
(collectively, the “Backstop Securities”) will be determined by the rights agent
consistent with the terms hereof, and each Backstop Party shall pay the Purchase
Price for such Backstop Securities by wire transfer of immediately available
funds to an account designated by the rights agent.

 

No later than three (3) business days following the conclusion of the Offering
Period, the rights agent will inform the Backstop Parties of the number of
Backstop Securities and each Backstop Party’s allocation thereof.

 

The Debtors will inform the Backstop Parties of the Effective Date at least four
(4) business days prior thereto.

 

If the Rights Offering is terminated for any reason, the funded amounts will be
refunded to the applicable participant, without interest, within three
(3) business days of such termination.

 

The exercise of a Subscription Right will be irrevocable unless the Rights
Offering is not consummated by the date on which the Backstop Commitment
Agreement is terminated.

Expense Reimbursement    The Debtors will pay the documented reasonable
third-party fees and expenses of the Backstop Parties, which professional fees
and expenses shall be limited to Milbank LLP, Akin Gump LLP, Kramer



--------------------------------------------------------------------------------

  

Levin Naftalis & Frankel LLP, Ducera Partners LLP, and Houlihan Lokey Capital,
Inc. and one local counsel to each of the Ad Hoc Legacy Group and the Ad Hoc
Guaranteed Group, that have been and are incurred in connection with the
negotiation, preparation and implementation of the disclosure statement, the
Plan, the chapter 11 cases and the Rights Offering, including the Backstop
Parties’ negotiation, preparation and implementation of this Backstop Term
Sheet, the Backstop Commitment Agreement and all other Restructuring Documents
(the “Expense Reimbursement”).

 

The Expense Reimbursement accrued through the date on which the BCA Order is
entered shall be paid as soon as practicable, but in any event within two
business days, after such date. Thereafter, the Expense Reimbursement shall be
payable by the Debtors in cash on a monthly basis.

 

The Expense Reimbursement shall constitute allowed an administrative expense of
the Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code with
priority over all other administrative expense claims.

Indemnity    The Debtors shall provide customary indemnities to each Backstop
Party and its related parties for any and all losses, claims, damages,
liabilities and expenses in respect of any third-party claim or a claim asserted
by a Debtor to which any Backstop Party or its related parties become subject in
connection with or arising out of the Rights Offering, the Backstop Commitments,
the Backstop Commitment Agreement, the purchase of the Second Lien Notes and the
Participation Equity or any related documents or transactions, subject to
carve-outs for the bad faith, gross negligence or willful misconduct of the
indemnified party, as determined by a final non-appealable order of a court of
competent jurisdiction. Exemption from SEC Registration   

The Second Lien Notes and Participation Equity issued pursuant to the Rights
Offering will be issued in reliance on the exemption from registration under the
Securities Act of 1933 (the “Securities Act”) provided by Section 1145 of the
Bankruptcy Code (the “Section 1145 Exemption”) to the maximum extent possible
and, to the extent the Section 1145 Exemption is unavailable, will be issued
solely to qualified holders in reliance on the exemption provided by
Section 4(a)(2) under the Securities Act or another available exemption (the
“4(a)(2) Exemption”).

 

The Second Lien Notes and Participation Equity issued pursuant to the Backstop
Commitment Agreement [and the Ad Hoc Guaranteed Group Holdback and the Ad Hoc
Legacy Group Holdback] will be issued in reliance on the 4(a)(2) Exemption or
other applicable exemption.



--------------------------------------------------------------------------------

  

The Backstop Premium will be issued in reliance on the Section 1145 Exemption.

 

The parties will continue to evaluate potential alternative securities law and
transfer restriction treatment for the Second Lien Notes and the New Shares,
with a view toward maximizing the liquidity and fungibility of the issuances of
the Second Lien Notes and the issuances of the New Shares. In all events, the
Second Lien Notes and the New Shares shall be made fungible as promptly as
possible (including the same CUSIP), including as contemplated by the
Registration Rights Agreement (defined below). Such alternative treatment shall
be reasonably satisfactory to the Company, the Ad Hoc Guaranteed Backstop
Parties and the Ad Hoc Legacy Backstop Parties.

Registration Rights Agreement   

On the Effective Date, the Debtors will provide customary resale registration
rights pursuant to the Registration Rights Agreement to holders of New Shares
and Second Lien Notes issued in connection with the Rights Offering, the
Backstop Agreement and the Plan, that are issued other than pursuant to the
Section 1145 Exemption (the “Registrable Securities”), on terms and conditions
reasonably satisfactory to the Company, the Ad Hoc Guaranteed Backstop Parties
and the Ad Hoc Legacy Backstop Parties.

 

Among other things, the Registration Rights Agreement will provide for the
filing of a resale registration statement as promptly as practicable, and in any
event within 30/60 days (as set forth in the Restructuring Term Sheet),
following the Effective Date covering all Registrable Securities and, in the
case of New Shares, customary piggyback registration rights. For the avoidance
of doubt, the Registration Rights Agreement will provide for underwritten
shelf-takedowns for applicable parties that hold, together with their
affiliates, more than a to be agreed upon non-de minimis threshold.

Transferability of Subscription Rights    Subscription Rights are not
transferable and not detachable from the claims with which they are associated.
Designation Rights and Transferability of Backstop Commitments    Each Backstop
Party shall have the right to designate by written notice to the Company no
later than two (2) business days prior to the Effective Date that some or all of
its Backstop Securities be issued in the name of, and delivered to, one or more
of its Affiliates (each a “Related Purchaser”) upon receipt by the Company of
payment therefor in accordance with the terms hereof, which notice of
designation shall (i) be addressed to the Company and signed by such Backstop
Party and each Related Purchaser, (ii) specify the number of Backstop Securities
to be delivered to or issued in the name of such Related Purchaser and



--------------------------------------------------------------------------------

  

(iii) contain a confirmation by such Related Purchaser of the accuracy of the
accredited investor representations set forth in the Backstop Commitment
Agreement as applied to such Related Purchaser; provided that no such
designation shall relieve the designating Backstop Party from its obligations
under the Backstop Commitment Agreement.

 

Each Backstop Party shall have the right to sell, transfer and assign all or any
portion of its Backstop Commitment to (i) a Related Purchaser, (ii) any other
Backstop Party or (iii) one or more other Persons that is reasonably acceptable
to the Company and the Requisite Backstop Parties and that agrees in a writing
addressed to the Company (which writing may be by email) (a) to purchase such
portion of such Backstop Party’s Backstop Commitment and (b) to be fully bound
by, and subject to, the Backstop Commitment Agreement; provided that no such
sale, transfer or assignment shall relieve the assigning Backstop Party from its
obligations under the Backstop Commitment Agreement.

No-Shop and Alternative Transactions   

The Company shall not, directly or indirectly, through any Person, solicit or
support, or file or prosecute any Alternative Transaction or object to or take
any other action that would reasonably be expected to prevent, interfere with,
delay, or impede approval of the Backstop Commitment Agreement, solicitation,
approval of the disclosure statement, or the confirmation and consummation of
the Plan and the Restructuring.

 

Notwithstanding anything to the contrary in this Backstop Term Sheet, upon
receipt of a proposal concerning an Alternative Transaction, the Company and its
advisors and representatives shall have the right to consider and engage in
negotiations in connection with, consistent with their fiduciary duties, such
Alternative Transaction; provided that if the Company receives an Alternative
Transaction proposal, then the Company shall (A) within one calendar day of
receiving such proposal, notify in writing the Backstop Parties of the receipt
of such proposal and deliver a copy of such proposal to the Backstop Parties and
their advisors; (B) provide the Backstop Parties with regular updates as to the
status and progress of such Alternative Transaction; and (C) use commercially
reasonable efforts to respond promptly to reasonable information requests and
questions from the Backstop Parties regarding such Alternative Transaction.

 

If the Company decides to file, support, make a written proposal or
counterproposal to any party relating to an Alternative Transaction, the Company
must provide written notice to the Backstop Parties prior to taking any such
action. Upon receipt of such notice, the Requisite Backstop Parties shall have
the right to immediately terminate the Backstop Commitment Agreement.



--------------------------------------------------------------------------------

   The Company shall not enter into any confidentiality agreement with a party
in connection with an Alternative Transaction unless the Company notifies the
Backstop Parties in writing prior to such entry into the non-disclosure
agreement, as well as upon execution thereof. Outside Date    The Backstop
Commitment Agreement shall automatically terminate on the date that is 180 days
after the Support Date (as defined in the Restructuring Support Agreement) (the
“Outside Date”). Debtors’ Representations and Warranties   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Debtors, including:

 

•  Corporate organization, qualification and good standing;

 

•  Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•  Due execution and delivery and enforceability of transaction documents;

 

•  Due issuance and authorization of the Second Lien Notes and Participation
Equity;

 

•  No governmental and third party consents or approvals;

 

•  No Material Adverse Change since July 31, 2020;

 

•  No conflicts or violations; and

 

•  Other customary representations and warranties.

Backstop Parties’ Representations and Warranties   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Backstop Parties, to be provided severally and not
jointly, including:

 

•  Corporate organization and good standing;

 

•  Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•  Due execution and delivery and enforceability of transaction documents;

 

•  Acquiring Backstop Securities for investment purposes, and not with a view to
distribution in violation of the Securities Act and other customary private
placement representations and warranties;



--------------------------------------------------------------------------------

  

 

•  No consents or approvals (subject to material adverse effect qualification);

 

•  No conflicts (subject to material adverse effect qualification other than
representation regarding organizational documents)

 

•  IAI or QIB; and

 

•  Other customary representations and warranties.

Debtors’ Covenants   

Affirmative covenants of the Debtors as set forth in the Restructuring Support
Agreement, provided, that the Debtors shall also covenant to:

 

•  comply with securities laws and any blue sky law or similar compliance; and

 

•  make any filings in connection with the Backstop Commitment Agreement
required by HSR and any other applicable antitrust laws or other applicable laws
(and assist any Backstop Party in making any such filings).

 

Negative covenants of the Debtors as set forth in the Restructuring Support
Agreement.

 

In addition, the parties may agree upon other customary covenants reasonably
satisfactory to the Debtors and the Requisite Backstop Parties.

Backstop Parties’ Covenants   

Covenants of the Backstop Parties as set forth in the Restructuring Support
Agreement, provided, that the Backstop Parties shall also covenant to:

 

•  make any filings in connection with the Backstop Commitment Agreement
required by HSR and any other applicable antitrust laws or other applicable
laws.

 

In addition, the parties may agree upon other customary covenants reasonably
satisfactory to the Debtors and the Requisite Backstop Parties.



--------------------------------------------------------------------------------

Conditions Precedent   

The Backstop Commitments will be subject to customary conditions precedent (the
“Conditions Precedent”), including:1

 

(i)  the Bankruptcy Court shall have entered orders, in form and substance
reasonably satisfactory to the Requisite Backstop Parties, which orders shall
not have been stayed, modified, or vacated on appeal:

 

•  approving a disclosure statement and solicitation procedures with respect to
the Plan (the “Disclosure Statement Order”);

 

•  authorizing the Company (on behalf of itself and the other Debtors) to
execute and deliver the Backstop Commitment Agreement and authorizing and
approving the payment of the Backstop Premium and the Expense Reimbursement and
the indemnification and other provisions contained therein, pursuant to the
Rights Offering (the “BCA Order”); and

 

•  confirming the Plan (the “Confirmation Order”).

 

(ii)  the Effective Date of the Plan shall have occurred in accordance with the
terms and conditions therein and in the Confirmation Order;

 

(iii)   (x) the identity and employment of senior management shall be reasonably
satisfactory to the Requisite Consenting Priority Guaranteed Noteholders (as
defined in the Restructuring Support Agreement) and any employment agreement or
other arrangements with respect to senior management shall be in form and
substance reasonably satisfactory to the Requisite Consenting Priority
Guaranteed Noteholders, in consultation with the Ad Hoc Legacy Group; and
(y) the Requisite Consenting Priority Guaranteed Noteholders, in consultation
with the Ad Hoc Legacy Group, shall be reasonably satisfied with the terms and
conditions of any D&O policies to be in effect on and after the Effective Date;

 

(iv) the Exit First Lien Facility shall have become effective and shall
otherwise be in form and substance reasonably acceptable to the Requisite
Backstop Parties;

 

(v)   the Restructuring Support Agreement shall not have been terminated and
remain in full force and effect;

 

(vi) the Rights Offering shall have been conducted in accordance with BCA Order
and the Backstop Commitment Agreement in all material respects, and the Offering
Period shall have concluded;

 

 

1 

Additional Conditions Precedent to be discussed.



--------------------------------------------------------------------------------

  

(vii)  the Registration Rights Agreement shall have been executed and shall be
effective by its terms;

 

(viii)  any required HSR, antitrust and other regulatory approvals and consents
shall have been obtained and any applicable waiting periods shall have expired;

 

(ix) the Debtors shall have paid all invoiced Expense Reimbursements pursuant
to, and in accordance with, the Backstop Commitment Agreement;

 

(x)   no law or order shall have been issued or become effective that prohibits
the implementation of the Plan or the transactions contemplated by the Backstop
Commitment Agreement;

 

(xi) there shall not have occurred, and there shall not exist, any event that
constitutes, individually or in the aggregate, a Material Adverse Change;2

 

(xii)  after giving pro forma effect to the occurrence of the Effective Date,
the Reorganized Debtors shall have minimum liquidity (consisting of unrestricted
cash and cash equivalents, plus availability under a revolver facility) in an
amount of at least $425 million; and

 

(xiii)  other customary conditions precedent to be reasonably satisfactory to
the Debtors and the Requisite Backstop Parties.

Termination of the Backstop Commitment Agreement   

Upon the occurrence of (i) a Backstop Party Backstop Termination Event (as
defined below), the Requisite Guaranteed Backstop Parties or the Requisite
Legacy Backstop Parties, (ii) a Debtor Backstop Termination Event (as defined
below), the Debtors, and (iii) a Mutual Backstop Termination Event (as defined
below), the Requisite Guaranteed Backstop Parties, the Requisite Legacy Backstop
Parties and/or the Debtors, in each case shall have the right to terminate the
Backstop Commitment Agreement and all of the Backstop Parties’ and Debtors’
obligations thereunder, including the Backstop Commitment; provided that,
certain of the Backstop Parties’ and Debtors’ obligations may survive such
termination as provided in the Backstop Commitment Agreement.

 

 

2 

“Material Adverse Change” has the meaning set forth in the Restructuring Support
Agreement.



--------------------------------------------------------------------------------

  

(a) A “Backstop Party Backstop Termination Event” shall mean the occurrence of
any of the following:

 

(i) The failure to comply with a Milestone set forth in the Restructuring
Support Agreement, provided that the Requisite Backstop Parties provide notice
of termination no later than 5 business days after the failure to satisfy such
Milestone;

 

(ii)  Subject to applicable notice and cure period (A) the Debtors file any
pleading or document with the Bankruptcy Court, or enter into any transaction or
agreement, with respect to (i) a reorganization, restructuring, merger,
consolidation, share exchange, rights offering, equity investment, business
combination, recapitalization, sale or other Alternative Transaction of the
Company or any of the Debtors, or (ii) that is inconsistent with the Rights
Offering and the Plan other than in any immaterial respect or (B) the Bankruptcy
Court approves or authorizes an Alternative Transaction at the request of any
party in interest;

 

(iii)  the Debtors breach any of their material obligations under the Backstop
Commitment Agreement, subject to applicable notice and cure periods provided for
therein; or

 

(iv) an “Event of Default” under and as defined in any debtor-in-possession
credit facility entered into in connection with the Chapter 11 Cases has
occurred and is continuing unwaived for more than three (3) business days.

 

(b) “Debtor Termination Event” shall mean the Backstop Parties breach any of
their material obligations under the Backstop Commitment Agreement, subject to
applicable cure periods provided for therein.

 

(c) “Mutual Backstop Termination Event” shall mean the occurrence of any of the
following:

 

(i) The Outside Date shall have occurred, unless prior thereto all of the
Conditions Precedent are satisfied or waived by the Requisite Backstop Parties
and the Debtors;

 

(ii)  the Disclosure Statement Order, Confirmation Order, or BCA Order is
reversed, stayed, dismissed or vacated or is modified or amended without the
Requisite Backstop Parties’ prior written consent not to be unreasonably
withheld, delayed or conditioned; or



--------------------------------------------------------------------------------

  

(iii)  the termination of the Restructuring Support Agreement.

 

In addition, the Backstop Commitment Agreement shall include such other
customary termination events as are reasonably satisfactory to the Debtors and
the Requisite Backstop Parties.

 

The Debtors shall pay $10 million to the Backstop Parties (the “Termination
Fee”) as follows:

 

•  the Debtors shall pay the Termination Fee no later than two business days
after the termination of the Backstop Commitment Agreement:

 

•   Upon any termination of the Backstop Commitment Agreement by the Requisite
Backstop Parties pursuant to item (a)(ii)(A) or (a)(iii) above or by the Debtors
pursuant to item (c)(i) above (unless the Debtors terminate at least 240 days
after the Support Date, in which case no Termination Fee shall be payable); and

 

•   upon any termination of the Backstop Commitment Agreement due to a
termination of the Restructuring Support Agreement pursuant to Section 8(a)(i),
8(a)(v), 8(a)(vi), 8(a)(ix), 8(a)(x), 8(a)(xii), 8(a)(xvii), 8(a)(xviii), or
8(b)(v) (unless the Debtors terminate at least 240 days after the Support Date,
in which case no Termination Fee shall be payable) thereof.

 

•  the Debtors shall pay the Termination Fee immediately upon the consummation
of an Alternative Transaction:

 

•   Upon any termination of the Backstop Commitment Agreement by the Requisite
Backstop Parties pursuant to item (a)(iv) above; and

 

•   upon any termination of the Backstop Commitment Agreement due to a
termination of the Restructuring Support Agreement pursuant to
Section 8(a)(vii)(B), 8(a)(viii), 8(b)(ii) thereof.

 

•  No Termination Fee shall be payable in any other circumstance.



--------------------------------------------------------------------------------

  

The Termination Fee shall constitute an allowed administrative expense of the
Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code.

 

Payment of the Termination Fee shall be the sole and exclusive remedy of the
Backstop Parties in respect of any breach of the Backstop Commitment Agreement
by the Debtors.

 

In the event of any termination of the Backstop Commitment Agreement, Backstop
Premium shall not be earned or payable.

 

Delivery of the Backstop Parties’ signature pages to the Backstop Commitment
Agreement, and their respective Backstop Commitments thereunder, shall be
conditioned upon execution and delivery of the Backstop Commitment Agreement by
the Company on or prior to the date the BCA Order is entered.

Amendment / Waiver   

The Backstop Commitment Agreement may only be amended in writing signed by the
Company and the Requisite Backstop Parties; provided, that each Backstop Party’s
prior written consent shall be required for any amendment that would have the
effect of:

 

•   modifying such Backstop Party’s Backstop Commitment Percentage or commitment
amount (other than a pro rata reduction to reflect the inclusion of new members
in the Guaranteed Ad Hoc Group or the Legacy Ad Hoc Group, as applicable);

 

•   increasing the Purchase Price;

 

•   changing the terms of or conditions to the payment of the Backstop Premium;

 

•   extending the Outside Date;

 

•   otherwise disproportionately and materially adversely affecting such
Backstop Party;

 

provided, that the sole remedy for any Backstop Party that does not consent to
any of the matters referred to in the second, third, or fourth bullet above
shall be that such Backstop Party shall have the right to terminate its Backstop
Commitment.

Governing Law    New York law and, to the extent applicable, the Bankruptcy
Code; Bankruptcy Court exclusive jurisdiction and jury trial waiver to be
included.



--------------------------------------------------------------------------------

Tax Treatment    The Backstop Premium shall be treated as a “put premium” paid
to the Backstop Parties, for all U.S. federal income tax purposes (and, to the
extent applicable, for state and local tax purposes). DTC, etc.    The New
Shares and Second Lien Notes issued in connection with the Rights Offering and
the Backstop Commitment Agreement are to be DTC-eligible, other than any New
Shares or Second Lien Notes required to bear a “restricted” legend under
applicable securities laws (which shall be in DTC under a restricted CUSIP if
feasible, otherwise in book entry form). The Company shall use commercially
reasonable efforts to remove any such restricted legends when permitted under
applicable securities laws, including obtaining any necessary legal opinions and
representation from the holders of the applicable securities. The Company shall
use commercially reasonable efforts to have the Second Lien Notes rated as
promptly as practicable following the Effective Date. The Company shall provide
certificated securities upon request.



--------------------------------------------------------------------------------

Schedule I-A

 

Ad Hoc Guaranteed Backstop Parties



--------------------------------------------------------------------------------

Schedule I-B

 

Ad Hoc Legacy Backstop Parties



--------------------------------------------------------------------------------

Exhibit C

Priority Guaranteed Noteholders



--------------------------------------------------------------------------------

Exhibit D

Legacy Noteholders



--------------------------------------------------------------------------------

Exhibit E

FORM OF JOINDER AGREEMENT FOR CONSENTING CREDITORS

This joinder agreement (this “Joinder Agreement”) to the Restructuring Support
Agreement dated as of July [●], 2020 (as amended, modified, or otherwise
supplemented from time to time, the “Agreement”), among Noble Corporation plc
and certain of its subsidiaries party thereto (collectively the “Company”), and
certain holders of Priority Guaranteed Notes and Legacy Notes (each as defined
in the Agreement) (together with their respective successors and permitted
assigns, the “Consenting Creditors” and each, a “Consenting Creditor”) is
executed and delivered by                      (the “Joining Party”) as of
            , 202    . Each capitalized term used herein but not otherwise
defined shall have the meaning set forth in the Agreement.

1.     Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof). The Joining Party shall hereafter be deemed to be a [ “Consenting
Priority Guaranteed Noteholder” / “Consenting Legacy Noteholder”] and a “Party”
for all purposes under the Agreement and with respect to any and all Claims held
by such Joining Party.

2.     Representations and Warranties. With respect to the aggregate outstanding
principal amount of Priority Guaranteed Notes and Legacy Notes set forth below
its name on the signature page hereto, the Joining Party hereby makes the
representations and warranties of the Consenting Creditors set forth in
Section 6 of the Agreement.

3.     Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[CONSENTING CREDITOR] By:  

                                                              

  Name:   Title:

Principal Amount of Beneficially Owned Priority Guaranteed Notes: $        

Principal Amount of Beneficially Owned Legacy Notes: $        

Notice Address:

 

                                                                                
                                                          
                                                             
                                                                                
                    Fax:                                     
                                                      
Attention:                                    
                                               
E-mail:                                     
                                                  

 

2



--------------------------------------------------------------------------------

Schedule 1